Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 1 of 72 Pageid#: 483


                                                                         !

                                                                      1-•I
                                                                                                                                          •
                                                                     I
                                                                     I
                                               Brff Pain Inventory (Short Form)
                                                                     i




                S~dy;f{;                                             i                                                        H~ /0 ..;tf. 7P
       DareJ5J-(3~ Ti~
                                                                                  \                ,   Do not write above this line



       Name:               _tfh,
                                                                 Uast
                                                                     j
                                                                                        0 30
                                                                                         '                              tn~chedf_
                                                                                                                               First                Middle Initial
                                                                  I
       1) Throughout our lives, most o~us have had pain from time to time (such as minor headaches, sprains, and toothaches).
          Have you had pain other than /these everyday kinds of pain today?

                                                                                                                                          ~
       2) On the diagram, shade in the                           r
                                                                 I
                                                                  /                    1. Yes
                                                                                      where you feel pain. Put an X on the areafu.~urts the most.




                               ~ .-~., ,;-:·;-~"~:.: .~;-; ;<-:.:°i ~~:.;::~}?J~~,_.;:·~.:-P';::
                              .. .



       3)   Please rate your pain by cirjling the one number that best describes your pain at its WORST in the past 24 hours.
                                                             I
                                                             I
            0          1                 2                                       3                     4                              6   7   8         9            10
        No pain                                                                                                                                         Pain as bad as
                                                                                                                                                       you can imagine


       4)   Please rate your pain by cir ling the one number that best describes your pain at its LEAST in the past 24 hours.

            0          1                 2                                                             4            5                 6   7   8         9            10
        No pain                                                                                                                                         Pain as bad as
                                                                                                                                                       you can imagine




                                                                                                                                                  MS_000001
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 2 of 72 Pageid#: 484


                                                i




                                               1•
                                               !
                                                                                                    •
                                               I
       5) Please rate your pain by     circl~g      the one number that best doscribes your pain on the AVERAGE.


            0             1        2           !3              4      C])               6           7           8          9           10
        No pain                                I                          ,                                                Pain as bad as
                                                                                                                          you can imagine




                                                                                                                           9           10
        No pain                                                                                                            Pain as bad as
                                                                                                                          you can imagine

                      /1~111                I               l(O~Cl>iD /L/~                        t-ffflf5
       7)    What ~tments      o~medicatiofs are y~eceiving"for your pain?
                r · ',         e           rl\ 'e__L"..r a           ?            -R~        D'i- ~o n "'-~ "'~ ~ ¥
                                            I
       8) In the past 24 hours, how mu h relief have pain treatments or medications              ovided? Please c rcle the one percentage
       that most shows how much REL F you have received.                                      Jc:JJ::J {) ;J>
            0%           10%                        30%       40%        50%            60%        70%                    90%         100%
        No                                                                                                                      Complete
        relief                                                                                                                   relief
                                           I
       9)    Circle the one number that discribes how, during the past 24 hours, pain has interfered with your:
             A. General activity:

            0             1        2                            4         5              6           7          8          9           10
        Does not                                                                                                               Completely
        interfere                                                                                                               interferes


             B. Mood:

            0             1                          3          4             5          6           7          8          9           10
        Does not                                                                                                               Completely
        interfere                                                                                                               interferes


             C. Walking ability:

            0             1                          3          4             5          6           7          8          9           10
        Does not                                                                                                               Completely
        interfere                                                                                                               interferes




                                                                                                                    MS_000002
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 3 of 72 Pageid#: 485



                                                      !.
                                                       I
                                                       I

                                                       !                                           •
                                                      I
           D. Nonnal work (includes b9th work outside the heme and housework):
                                                      I



                                  ~
          0              1                                 3   4          5            6           7            8           9           10
        Does not                                                                                                                Completely
        interfere                                                                                                                interferes

                                                   I
                                                  I
           E. Relations with other peo~e:
                                                  I
                                                  !
                                                  I
          0              1                        II       3   4          5            6           7            8           9           10
        Does not                                                                                                                Completely
        interfere                                 I                                                                              interferes


           F.   Sleep:


           0             1         2                       3              5            6            7           8           9           10
        Does not                                                                                                                Completely
        interfere                                                                                                                interferes


           G. Enjoyment of life:

           0             1          2                          4          5            6            7           8           9            10
        Does not                              i                                                                                 Completely
        interfere                                                                                                                interferes
                                              i
                                          I
                                          I
                                          I



                                          I
       Reference: Brief Pain Inventory. Charles Cleeland, PhD. Pain Research Group. Copyright 1991. Used with permission.


                                          II
                                          I
                                          !
                                          i
                                          I
                                          !
                                          '




                                                                                                                                          A7012-AS-S




                                                                                                                    MS_000003
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 4 of 72 Pageid#: 486




          Constitutional:                                        ._,ifficul    sleeping
                                                                   DFa~e
                                     ,                             D Low~drive            0 Tr mars

                                    9      Unex lained Weight Gain                        D W akness
                                    0 Unexpl       'ned Weight Loss
                                     I

          Eyes:


              .                      I
         · ~ars/Nose/Throat/Neck:1                           roblems
          .                          I


          Cardiovascular:-          ~ Ches Pain                    0 Ble ding Disorder
                                      I           ..

                                    [J Fain 'ng                    0 Pal itations
                                     I    •
                                    0 Sha ess of breath during sl ep


          Respiratory:


          Gastrointestinal:         9Cons~ation
                                    0 Diaifhea
                                      I·
                                      I




          Mus{i~~             fR.         Back Plfln                          :Jooef! ~
                                                                       oint Pains           Joint Stiffness
          1;'V'8: (_                ?{Joint Swelling              }lf musclesp;sm~          Neck Pain


          Genitourinary/Nephrology:            0 Flank/ain                 0 Blood i      0 Painful U ination
                                               0 Decr;ased Urine Flow/Freque y/Volume
                                     I
          Neurological:




          Psychiatric::             DIDepresse
                                    oj Suicida~   T               D Sui
                                    q Thou             of Harming Others




                                                                                             MS_000004
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 5 of 72 Pageid#: 487




                                           •                                                 •
                                      Brief Pain Inventory (Short Form)




                                        Last                                                                     Middle Initial

       1) Throughout our lives, most of us have had pain from time to time (such as minor headaches, sprains, and toothaches).
          Have you had pain other than thes       day kinds of pain today?
                                                                                          2. No

                                                       ou feel pain. Put an X on the area that hurts the most.




       3) Please rate your pain by circling the one number that best describes your pain at its WORST in the past 24 hours.

            0                     2            3         4           5           6        (]             8           9            10
        No pain
                                                                                             \                       Pain as bad as
                                                                                                                    you can imagine


       4)   Please rate your pain by circling the one number that best describes your pain at its LEAST in the past 24 hours.

            0          1          2            3                     5           6           7           8           9            10
        No pain                                                                                                      Pain as bad as
                                                                                                                    you can imagine




                                                                                                             MS_000005
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 6 of 72 Pageid#: 488




                                            •                                                 •
       5) Please rate your pain by circling the one number that best describes your pain on the AVERAGE.

            0            1           2         3          4           5           6                      8         9           10
        No pain                                                                                                    Pain as bad as
                                                                                                                  you can imagine


       6)    Please rate your pain by circling the one number that tells how much pain you have RIGHT NOW.

            0
        No pain
                         1           2         3          4           5       6)              7          8         9           10
                                                                                                                   Pain as bad as
                                                                                                                  you can imagine




            0%        10%           20%      30%         40%        50%                     70%         80%       90%         100%
        No                                                                                                              Complete
        relief                                                                                                           relief

       9)    Circle the one number that describes how, during the past 24 hours, pain has interfered with your:
             A. General activity:




                                                                                ~
            0            1           2         3          4           5                       7          8         9           10
        Does not                                                                                                       Completely
        interfere                                                                                                       interferes


            B.   Mood:

            0            1           2         3          4           5                       7          8         9           10
       Does not                                                                                                        Completely
       interfere                                                                                                        interferes


            c.   Walking ability:

            0
       Does not
                         1           2         3          4
                                                                   Cb             6           7          8         9           10
                                                                                                                       Completely
       interfere                                                     J                                                  interferes




                                                                                                             MS_000006
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 7 of 72 Pageid#: 489




                                            •                                                    •
          D. Nonna! work (includes both work outside the home and housework):

         0
       Does not
                       1          2             3          4            5
                                                                                 tp               7           8             9
                                                                                                                                Completely
                                                                                                                                 interferes
                                                                                                                                           10


       interfere


          E.     Relations with other people:


          0
       Does not
                         1        2             3           4           5
                                                                                   cp             7            8            9
                                                                                                                                Completely
                                                                                                                                 interferes
                                                                                                                                            10


       interfere


             F. Sleep:

                                                                         5            6            7                        9               10
          0              1         2            3           4
                                                                                                                                    Completely
       Does not                                                                                                                      interferes
       interfere


              G. Enjoyment of life:

                                                                            5          6              7                         9            10
             0           1            2             3          4
                                                                                                                                    Completely
        Does not                                                                                                                     interferes
        interfere



       Reference: Brief Pain Inventory. Charles Cleeland, PhD. Pain Research Group. Copyright 1991. Used with permission.




                                                                                                                                                  A7012·AS-S




                                                                                                                   MS_000007
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 8 of 72 Pageid#: 490




          Mark the following symptoms that you currently suffer from:
          Constitutional:         D Chi                                                     0 Easy ruising


                                                                  P~:t:.
                                                                                            D Feve s
                                           nia                0              drive          D Tre ors
                                               lained Weight Gain                           D We kness
                                               lained Weight Loss


         \Eyes:                   D Recentual changes
                                          Ji

         · ~ars/Nose/Throat/Neck:                                                                        roblems



          CardiOYaSCUlar:'


                                          .
                                  D S ortness of breath during eep


          Respiratory:                                                                      0 Sho


          Gastrointestinal:




                                    Back P!!lin                     Joint Pains               Joint Stiffness
                                                                           ./~~
                                                                                     ..,,
                                                                     us ell! spasms'7'


          Genitourinary/Nephrology:                                                         0 Painful
                                           DD        eased Urine Flow/Freq


          Neurological:          D Dizzi ss                   0 He
                                ~umbness/Tingling_

          Psychiatric:           0 Depres          Mood                      nxious

                                                              o suiciranning
                                 D Thou         ts of Harming Others


          ~er        review of systems negative




                                                                                               MS_000008
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 9 of 72 Pageid#: 491




                                         •                                                •
                                      Brief Pain Inventory (Short Form)




                                         Last                                 First                             Middle Initial

       1)   Throughout our lives, most of us have had pain from time to time (such as minor headaches, sprains, and toothaches).
            Have you had pain other than                       of pain today?



       2) On the diagram, shade in the                        pain. Put an X on the   ~ost.




       3)   Please rate your pain by circling the one number that best describes your pain at its WORST in the past 24 hours.


            0          1          2             3        4           5           6           7                      9            10
        No pain                                                                                                     Pain as bad as
                                                                                                                   you can imagine


       4)   Please rate your pain by circling the one number that best describes your pain at its LEAST in the past 24 hours.

            0                     2                      4           5           6           7          8           9            10
        No pain                                                                                                     Pain as bad as
                                                                                                                   you can imagine




                                                                                                            MS_000009
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 10 of 72 Pageid#:
                                     492




                                            •                                                  •
     5)   Please rate your pain by circling the one number that best describes your pain on the AVERAGE.


          0
      No pain
                        I             2              3        4
                                                                      a   I
                                                                                    6               7   8             9            10
                                                                                                                      Pain as bad as
                                                                                                                     you can imagine


     6)   Please rate your pain by circling the one number that tells how much pain you have RIGHT NOW.


          0             1             2
                                            q                 4                5    6               7    8            9            10




                                                     Z:·
      No pain                                                                                  /)                     Pain as bad as
                                                                                         t'~   tf ~                  you can imagine

                             io f ~'-9/5 C>f.                  -~-- .·····..                   ~(              ~ ~

                  f
                                                                                                         e1
     7) Whattr              entsormedicationsareyourece~                                  ' .o,     r-c,r~           1
                                                                                                                     ~;-~?
     D~'--1/~0              f'e_.,   3D l"'-'j   l       7c~.Y\f~or rD' I°'~"'-ec('~ ra..                     etc-   £N2_      ~_{_ f;f/it:
     8)    In the past 24 hours, how much relief have pain treatments o: medi~ns provideq? Pleas~ circl~..e one2$Jc,enta?/~)
     thatmostshowshowmuchRELIEFyouhavereceived./l{~~ Vil:, J,. ~lo,1f31D-lt1)1 tyl~~ • ~~·
                                                                                .   /, '(--~
          0%         10%             20%.        30%         40%          50%      60%          70%     80%          90%         100%    "7
      No                                                                                                                   Complete
      relief                                                                                                                relief

     9)    Circle the one number that describes how, during the past 24 hours, pain has interfered with your:
           A. General activity:

          0             I             2              3       G>                5    6               7    8            9            10
      Does not
      interfere
                                                               I                                                          Completely
                                                                                                                           interferes


           B.   Mood:

          0             I             2              3        4                     6               7    8            9            10
      Does not                                                                                                             Completely
      interfere                                                                                                           · interferes


           c.   Walking ability:

          0                           2
                                                 dJ           4                5    6               7    8            9            10
      Does not
      interfere                                      \                                                                    Completely
                                                                                                                           interferes




                                                                                                              MS_000010
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 11 of 72 Pageid#:
                                     493




                                         •                                                    •
         D. Normal work (includes both work outside the home and hol,lsework):


        0              1         2                         4           5            6            7            8           9           10
      Does not
      interfere                            Cf                                                                                 Completely
                                                                                                                               interferes



         E. Relations with other people:


        0
      Does not
                       1         2
                                           G               4           5             6           7            8           9           10
                                                                                                                              Completely
      interfere                                r                                                                               interferes


         F.   Sleep:




                                            ~
        0              1         2                         4            5            6           7            8           9           10
      Does not                                                                                                                Completely
      interfere                                                                                                                interferes


         G. Enjoyment of life:

        0                        2                         4            5            6           7            8           9            10
      Does not                                                                                                                Completely
      interfere                                                                                                                interferes




     Reference: Brief Pain Inventory. Charles Cleeland, PhD. Pain Research Group. Copyright 1991. Used with permission.




                                                                                                                                        A7012-AS-8




                                                                                                                  MS_000011
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 12 of 72 Pageid#:
                                     494




        Mark the following symptoms that you currently suffer fr.om:
                                                               -.. ..··   ,




        Constitutional:            0 Ch1 s                  D Diffic lty sleeping                       ruising
                                   D Nig t Sweats
                                   D Ins mnia               D Low sex drive
                                   D Un xplained Weight Gain                                  0 We kness
                                   D Un      lained Weight Loss



       I   Eyes:                   D Rece~tfsual changes




           Cardiovascular:·                                                     isorder




           Respiratory:


                                                                                                         inal Cramps
                                                                                              0


           MusqJloskeletal: , A                                   Ioint Pains                     Joint Stiffness
           ~-c.~1rll~
                                      oint Swelling               muscle spasms               0 Neck Pain



                                             0 Dec eased Urine Flow/Frequen y/Volume


           Neurological:           D Dizz" ess              0 Head hes
                                      . u bness/Tingling-· 9      "'oR   c;. .,,.._ (     o
           Psychiatric:




             All other review of systems negative
                                             i




                                                                                                   MS_000012
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 13 of 72 Pageid#:
                                     495




                                           •                                            •
                                         Brief Pain Inventory (Short Form)

                s~~~--~----Ho~ __l~a-~_1_¥~~~J~O~~
              l   j   • " \ ):::-'               Do not write above this line
     Date:    --;,: -~ - / &:; Time: I 0 '. 0 'D A-fV\
     Name:    _£~rn~·+h-.'----________._lf\_1~
                                             __I_({(__
                                                    _ _ _ _ _ __
                                           Last                              First                            Middle Initial



                                                                                      w
     1) Throughout our lives, most of us have had pain from time to time (such as minor headaches, sprains, and toothaches).
          Have you had pain other than these ~z;•Y kinds of pain today?


     2)   On the diagram, shade in the areas      w~ feel pain. Put an X on the area that hurts the most.




     3)   Please rate your pain by circling the one number that best describes your pain at its WORST in the past 24 hours.


          0
      No pain
                                     2            3        4         5          6
                                                                                         cp
                                                                                          ::,"
                                                                                                      8           9            10
                                                                                                                  Pain as bad as
                                                                                                                 you can imagine


     4)   Please rate your pain by circling the one number that best describes your pain at its LEAST in the past 24 hours.

          0                          2                     4         5          6          7          8           9            10
      No pain                                                                                                     Pain as bad as
                                                                                                                 you can imagine




                                                                                                          MS_000013
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 14 of 72 Pageid#:
                                     496




                                          •                                                     •
       5)    Please rate your pain by circling the one number that best describes your pain on the AVERAGE.


             0             1        2              3                     5            6          7        8         9                  10
        No pain                                                                                                      Pain as bad as
                                                                                                                    you can imagine



       6)    Please rate your pain by circling the one number that tells how much pain you have RIGHT NOW.


             0             1         2             3       4             5                       7         8        9                  10
        No pain                                                                                                      Pain as bad as
                                                                                                                    you can imagine

   .   /J/~hi- lfot>'J Q;D                                  /                             2-flrf5              fflfs
                                                                      yo~r pain? /                                              B DP~
                                                                                                                                   T"

       7)    What. treatments. or medications are you recefving for                         ,         /         .       /          I

{)L-::f../<._ I oy_.\..f Co-\. f\ ?:, o     f'I\   5 X '-f /     2 G('._' ~I   e..""" I n on tr'. ((\-\I a ) '"D 1-f \e_ QC/\ c~f--a.0,
       8) In the past 24 hours, how much relief have pain treatments or medications provided? Please circle the one percentage
       that most shows how much RELIEF you have received.


             0%        10%          20%       30%         40%          50%           60%        70%       80%                      100%

         No                                                                                                                 Complete
         relief                                                                                                              relief

        9)    Circle the one number that describes how, during the past 24 hours, pain has interfered with your:
              A.  General activity:

             0
         Does not
         interfere
                           1         2             3
                                                         cp              5            6          7         8        9
                                                                                                                            Completely
                                                                                                                             interferes
                                                                                                                                        10




              B.   Mood:

             0
         Does not
         interfere
                           1         2             3
                                                         er              5            6          7         8        9
                                                                                                                            Completely
                                                                                                                             interferes
                                                                                                                                        10




              C. Walking ability:

             0             1         2             3                     5            6          7         8        9                   10
         Does not                                                                                                           Completely
         interfere                                                                                                           interferes




                                                                                                                MS_000014
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 15 of 72 Pageid#:
                                     497




            Constitutional:




           I Eyes:                 D   Recent~! changes
                                           }.
                                                      rQblems




            Cardiovascular~




     .1'

    ~
     11---~-------~~---~~~--~~_,_.~~---~~~




            ~!'~~,/­
                                           ck Pain              Joint Pains      oint Stiffness

              ~-
                                                         '91 muscle spasms    0 Neck Pain


            Genitourinary/Nephrology:




            Neurological:




            Psychiatric:




             ~tller    review of systems   neg~tive

                                                                                  MS_000015
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 16 of 72 Pageid#:
                                     498




                                         •                                                    •
         D. Nonna! work (includes both work outside the home and housework):


        0
      Does not
      interfere
                       1          2           3

                                                         er             5            6            7           8           9           10
                                                                                                                              Completely
                                                                                                                               interferes


         E. Relations with other people:



                                                         ~
         0             1          2           3                         5            6            7           8           9           10
      Does not                                                                                                                Completely
      interfere                                                                                                                interferes


         F.   Sleep:

         0
      Does not
                       1          2           3            4            5         CV              7           8           9           10
                                                                                                                              Completely
      interfere                                                                     (                                          interferes


         G. Enjoyment of life:

         0
      Does not
      interfere
                                  2           3
                                                       25(              5            6            7           8           9           10
                                                                                                                              Completely
                                                                                                                               interferes




     Reference: Brief Pain Inventory. Charles Gleeland, PhD. Pain Research Group. Copyright 1991. Used with permission.




                                                                                                                  MS_000016
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 17 of 72 Pageid#:
                                     499




                                           •
                                   Brief Pain Inventory (Short Form)

               S~-------H~                                                                    ft:}-/~~ go
                                                         Do not write above this /me       't){o - j ~ 't   - '{ 6 tfO
    Date:    ·"J-;;) L[ - I ~      Time:     I~·. 3U
    Name:            sf"/'\;~              ......______                        N\:ch~((z
                                      Last                                       First                          Middle Initial

    1) Throughout our lives, most of us have had pain from time to time (such as minor headaches, sprains, and toothaches).
       Have you had pain other than these everyday kinds of pain today?
                                                 @                                          2.No

    2)   On the diagram, shade in the areas where    ~u feel pain. Put an X on the area that hurts the most.




    3)   Please rate your pain by circling the one number that best describes your pain at its WORST in the past 24 hours.

         0          1          2             3          4            5                 6               8           9             10
     No pain                                                                                                        Pain as bad as
                                                                                                                   you can imagine


    4)   Please rate your pain by circling the one number that best describes your pain at its LEAST in the past 24 hours.

         0                     2             3          4            5                 6               8           9             10
     No pain                                                                                                        Pain as bad as
                                                                                                                   you can imagine




                                                                                                               MS_000017
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 18 of 72 Pageid#:
                                     500




    5)
                                          •                                                •
         Please rate your pain by circling the one number that best describes your pain on the AVERAGE.

         0             1         2                     4           5           6                      8          9            10
     No pain                                                                                                     Pain as bad as
                                                                                                                you can imagine


    6)    Please rate your pain by circling the one number that tells how much pain you have RIGHT NOW.


     Noopain                     2          3          4           5       '   6         y            8          9            10
                                                                                                                 Pain as bad as
               p.~c.<~ D,~D. Aa-1t~7J1P                                                                         you can imagine




         0%        10%          20%       30%         40%        50%                                            90%         100%
     No                                                                                                              Complete
     relief                                                                                                           relief

    9)    Circle the one number that describes how, during the past 24 hours, pain has interfered with your:
          A.  General activity:

         0
     Does not
                                 2          3          4           5           6           7          8        Cf5c          10
                                                                                                                     :ompletely
     interfere                                                                                                        interferes


          B.   Mood:

         0
     Does not
     interfere
                       1         2          3          4           5           6
                                                                                        cp            8          9            10
                                                                                                                     Completely
                                                                                                                      interferes


          C. Walking ability:

         0                       2          3          4           5           6         <D           8          9            10
     Does not
     interfere
                                                                                           I                         Completely
                                                                                                                      interferes




                                                                                                           MS_000018
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 19 of 72 Pageid#:
                                     501



                                           •
        D. Normal work (includes both work outside the heme and housework):
                                                                                                 •
        0
     Does not
                      1          2            3           4            5            6            7           8
                                                                                                                         ~           10
                                                                                                                            Completely
     interfere                                                                                                               interferes


        E.   Relations with other people:


        0
     Does not
                      1          2            3           4            5            6            7           8
                                                                                                                         ~Completely 10
     interfere                                                                                                               interferes


        F.   s1eep:   ~'f •deer;{.i&l.-r                      )
                                                                  ,   2~3 ,;._~' t:r s ~?.-r                              *6-)'..,.h-_
        0
     Does not
     interfere
                      1          2           3            4            5            6            7           8
                                                                                                                         lfc~mpletely10
                                                                                                                             interferes


        G.   Enjoyment of life:


                                         (j)                                                                        ~omplete~~
        0                        2                        4            5            6            7           8
     Does not
     interfere                              7                                                                                interferes




    Reference: Brief Pain Inventory. Charles Cleeland, PhD. Pain Research Group. Copyright 1991. Used with permission.


       ?r-        ~~                 t- r-A_
                                    i rr(A.b- _ lfo/"""~  ~~ ..,.dt                 r
     ~,j L{k~ e-w~r~ "" ...,L /l-.t-..:;./..fr
    vh,,{~ ~kt~ 12.." ~7&- r.-.f75/-4< a-f' 11n7,,7htf
    k '~~ f'"r~~<:""~~ /f.e,r /~r ~vr ~~ aM- ~
    U)'~ ~-r/l lf /15-/((> ;-~ /~lT.r- ;c yd'ke- LA-,rf'L.




                                                                                                                  MS_000019
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 20 of 72 Pageid#:
                                     502




          Mark the following symptoms that you currently suffer from:
                                                                .. '· ..
                                                                   /'       _



          Constitutional:          0 Chil                       J.Pifficuity sle                         ising
                                   D Ni     t Sweats /           OFatifue
                                  ':¢Jnsomnia/                   D Lo-{' sex drive
                                   0 Unexpla}ned Weight Gain                                0
                                   D   Unexp~ined Weight Loss
                                                    I
      j   Eyes:


          -~ars/Nose/Throat/Neck:                         roblems
                                        ..~~p Nos       leeds


          Cardiovascular:'




          Respiratory:


          Gastrointestinal:




          Musculpskele~!      I        Back Pain                '-dioint Pains ,      ~_        Joint Stiffness
            "'1.0'/I. -~~                                        ~          /'"Y,,..~ t:;
                                   D Joint Swelling              ("-muscle spasms~~ Neck Pain




          Neurological:           D Dizz' ss                     D Hea          es
                                  ~umbn.es_s/Tingling- /e-~S-h!wl-~/c

          Psychiatric:




             All other review of systems negative




                                                                                                    MS_000020
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 21 of 72 Pageid#:
                                     503




                                MEDICAL EXCUSE NOTE                                             y
                                                        Date           J :;!'f - LP--
          This certifies that    Ad . d        Je-= ,k'f;i__
        ~II be seen in this office for profeSsional medical attention:
          Date                       f,. z~·:~ lb"         .
          Time                      /4/30                          ·
          We urge employers and schools to consider this an excused absence.

          Notes:




                                                   Signature   --"'~&--r-~...,...r-.......G~.-=..-




                                                                               .....-...   "   __ ..,...
                                                                                           "~-~"""'··.(
                                                                                                            '~-
                                                                                                                  ,,,. ........:::..   .

                                                                                       '~ ..               .,,,,,'\ .

                                                                                      MS_000021
          Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 22 of 72 Pageid#:
                                               504


FOR HEALTHCARE I MEDICAL INDUSTRY PURPOSES ONLY                                                                               MICHELLE SMITH -XXX-XX-XXXX -10/1411980 - People




MICHELLE SMITH, 35 Years Old (West Virginia, Kentucky, North Carolina)

MICHELLE SMITH (12/01/2001 to 08/06/2015) Possible Relatives                         Cities                                          Counties
                                          None found                                 Pinsonfork, KY (11/15/2009 to 07/2015)          Pike County, KY (11/15/2009 to 07/2015)
SSN: XXX-XX-XXXX                                                                     Hickory, NC (01/2002 to 06/2002)                Burke County, NC (01/2002 to 06/2002)
Issued: KENTUCKY 1983                                                                Rawl, WV (10/01/2001to08/06/2015)               Mingo County, WV (10/01/2001to08/06/2015)
                                          Indicators
Date of Birth                             Bankruptcies: None Found
DOB: 10/14/1980                           Liens: None Found                          Possible Other Phones                           Possible Emails
Age:35                                    Judgments: None Found                      (606) 353-9640 (ET) (Landline)(100%)            hbmah@aol.com
                                          Utilities: 1 Found                         (606) 353-1096 (ET)(66%)
                                                                                     (606) 353-4797 (ET) (Landline)(66%)
                                                                                     (606) 353-5347 (ET)(66%)
                                                                                     (606) 625-1952 (ET) (Mobile)(66%)
                                                                                                                                     hbmah@bellsouth.net

                                                                                                                                                                                 I
                                                                                     (304) 235-0168 (ET)(3%)




Address Historv (3)
@)    ...,.   294 RUNYON BRANCH RD; PINSONFORK, KY 41555-7402 (PIKE COUNTY) (11/15/2009 to Present)
                 1 Current Private Phone
               Possible Subject's Phone
              (606) 353-9640(ET) - SMITH, MICHALLE

PO BOX 102, RAWL, WV 25691-0102 (MINGO COUNTY) (10/01/2001to11/06/2015)

liJ

                                                                                                                                                                                 •
      9304 COSTNER RD, HICKORY, NC 28602-8666 (BURKE COUNTY) (01/2002 to 06/2002)
         1 Current Private Phone
       Current Private Phone at address
      (828) 397-3178(ET)- KELLER, RUBY




                                                                  If.
                                                                J~.
                                                            If
                                                                         Page 1 of 1 11/30/2015


                                                                                                                                                             MS_000022
              Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 23 of 72 Pageid#:
                                                   505




•                                                              Department of Health Professions

                                        Phone:(B04)367-4566 Email:pmp@dhp.virginia.gov Fax:(804)527-4470

                                                             Patient RX History Report

  This report may contain another person's controlled substance information. Please review the "Patients that Match Search Criteria" section located below to ensure all prescriptions belong
  to the requested individual.

 Original Search Criteria Modified




                                                                                                                                                                                                                    •
 Search Criteria:(( Last Name Begins 'smith' AND First Name Contains 'Michelle') AND ( D.0.8 = '10/14/1980' AND Street= '1016 vinson st')) AND Request Period=
 '11/30/2014' To '11/30/2015'

Patients that match search criteria
Pt ID      Name                                  DOB             Address
                                                                    No results found from [38] for your patient search

                                                                    No results found from   [IN~r your     patient search


                                                                                               -....
                                                                    No results found from [KY] for your patient search

                                                                    No results found from   [OH~       your patient search

                                                                    No results found from [SC] ~ your patient search

                                                                    No results found from   [TN~r      your patient search

                                                                    No results found from [WV] for your patient search



                                                                                                '
                                                                                  ---                                                                                                                           •
  Disclaimer: The Commonwealth of Virginia does not warrant the above information to be accurate or complete. The Report is based on the search criteria entered and the data entered by the dispensing pharmacy.
  For more information about any prescription, please contact the dispensing pharmacy or the prescriber.




                                                                                                                                                                                      MS_000023
                        Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 24 of 72 Pageid#:
                                                             506
                                                                                  CABINET FOR HEALTH AND FAMILY SERVICES
                                                                                           Commonwealth of Kentucky
                                                                                              275 East Main Street
                                                                                            Frankfort, KY 40621-0001
                                                                                      Drug Enforcement Branch - KASPER
                                                                                     Patient Controlled Substance Report
                                                                                       Between ll1!28/20J:£] and [ij/28/2015                        ·.I                    Requestor Name:         MEHTA SANJAY

Patient Name:                    Smith, Michelle                                  SSN: XXX-XX-XXXX                   DOB: 10/14/1980
                                                                                                                                                                                  Request#:        22153056

                                                                   . . . P~tientJ;>9s. ·. qiy        .Qays    Presc.ribi!r ~ame                 Prescrille-r ·               · Pilarrn.iJcy Naihe· ·   _. ·: Pharr.fla~y City Rpt              Pat
                                                                                                     ,.•                                        DEA'City               .                                                             T·o       ID
                          ,,.,    "                                  ""
                                                                                                                                                 , .    '  '   ~   '   ~~-




No records were found for the date range or information provided. If you feel this is in error you may wish to take one
or more of the following action(s):                                                                                                                                                                                                                     •
(1) Request the report again, providing more specific criteria (SSN, DOB, Alias or Additional Address) and/or expanding the date range beyond the
requested time period.
(2) Contact the Drug Enforcement and Professional Practices Branch for additional information at (502) 564-7985.




                                                                                                                                                                                                                                                        •
•The information in this report is based upon Schedule II through V controlled substance reco s reported by dispensers. Data should appear on KASPER reports within two to three business days after dispensing.
•The records listed in the report are based on the patient identification information entered by the report requestor, and if not sufficiently unique may result in the report including records for multiple patients. Please verify the information
in the report by contacting the prescribers and/or dispensers listed.
•If the controlled substance records on this report appear to be in error, the patient or provider should contact the dispenser to determine if the information was reported accurately. If the dispenser certifies the information was reported
accurately, the dispenser can contact the Drug Enforcement and Professional Practices Branch at 502-564-7985 to investigate the error.
•The information in this report is intended for informational use only by the person authorized to request the report. Intentional disclosure of the report or data to someone not authorized to obtain the data is a Class B Misdemeanor.

                      Report Restrictions -A practitioner or pharmacist may share the report with the patient or person authorized to act on the patienfs behalf
11/30/2015            and place the report in the patient's medical record, with the report then being deemed a medical record subject to the same disclosure                                                                        Page 1of1
                      terms and conditions as an ordinary medical record. (KRS 218A.202)


                                                                                                                                                                                                                          MS_000024
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 25 of 72 Pageid#:
                                     507


             I
                                          •                                   . scrio.f7
                                                                     48020151130212026187
                                                                        November 3.0. 2015


             I
             li
             l            ~
                      .· g. Address:
                             .   . .            445 Commonwealth Blvd E Ste A
             I         ."'r~                    iVlartinsvil!e, VA 24112
                      : ~ Phon~:
                         '!'
                                                (276)226a2282
                   • ~ DEA#: FS4850459                           NPI: 1659639631
             I        .§
                        ~~~~~~-~-~-~-~---'---~
                        rn


                        "'~·
                                                Diclof~nac. Sodium
             It    :' ril
                        ~
                        <'.:
                        ll                      Oral Tablet Delayed Release
                      ·m
             I          µ)
                      . ()
             I    . f2                          75 Milligrsm

             I
                  .


                       .
                       0
                       iii
                       "
                       i'i
                               .
                                   1 T'.\BLJ:T TWICE DAILY.AS NEEDED FOR
                                           WITH Fnnn WATFR R. 7ANTAr.
                                                                      .
                                                                         PAIN


                  :'. ·aj      Dispense Amount: .c;o (Sixty) Tablets
                                   .. ·   . .       ..
                  •' <~ Subs Permitted:
                               •'
                                                         Yes

             II   . 8
                      i
                      ~
                          Refill:              3 (Tnree) times
                           Pharmacist: Please dispense appr. priate size/amounts.
             I      ...?:
                    g·
                   ~ ~ -'---'------,-~-~~~y_~.,.e:_~"'~---
                  ; R      ·Joel Smithers, DO
                  :J
                  ' Q
                     ..."'
                           State ID; WV2913 v
                     0




                                                                                             MS_000025
  Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 26 of 72 Pageid#:
                                       508

-----------·------
            \
                                                                                                  Scrio.f7
                                                                                        48020151130212026316
            \                         .        ~
                                               §
                                                                                           · November 30. 2015
             l                                 Cl
                                               ~~----'--,..---------~--~~~~..,.......,

                \                     .· ~ Patient:
                                      . g:"
                                                               . Smith, Michelle                         Age: 35
                !
                l                              £ Address:
                \                              "'
                                               ;;:

                !'                              ~~~-,-,'~~~.,.------~-~-~-~--~
                                               ~ Provider: Joel Smithers, DO·
                                      '         C'

                                      . ~ Adtjress: 445 Commonwealth ~lvd I: Ste A
                    ;                 '         ~               Marth"lsVl!le, VA 24112
                    i                           ~m   Phone:.·· (276}226,2282 .
                                      .
                    \                     · ~ DEA#: FS4850459                           NPI: 165$639631
                        I!                I ~ ~-"-----.---
                                                -{

                        1                 .     ~
                        "                       ~

                        \                       ~    tp ·.
                        I I1)< ~:: ;:,~~::m
                                                                R
                                                                .. anitidi.ne HCI
                                                                    1
                         \                     J         · 1 TABLET TWICE DAILY PRN HEARTBURN,
                             I                  ~                            RFFI llX
                             \            ·     ~    Dispense Amount: 60 (Sixty) Tablets
                             1
                             i\                 ~ Subs Perrriitted: .·    Yes ·     .
                                              .· g
                                              ' !;
                                                     Refill:                6(Six) times
                                 j              ~     Phtirma<:ist: Please dispens~ appropriate size/amounts.

                                 1
                                 1 ; ·.~I Joel Smithers, DO                    ~
                                                                                    4-112.rcl~-      ·
                                  \ '. j .State ID:             WV2913 VA0102204264
                                  I           __L_ _ _




                                                                                                                   MS_000026
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 27 of 72 Pageid#:
                                     509



                                                •
                              .    ~
                                  ·:g ·.
                                  .z
                                  0
                                  G).
                                                                                   Scrio.f7
                                  JJ
                                  'ii                                  48020151130212026437
                                  :::
                                  Cl                                       November 30. 2015
                          -~-----------------~-- . -
                        . § Patient: Smith,. Michelle Age: ,35
                        • ·~ Address: · .
                                  i
                                  ~~.lb--." .-. -~-.!P'"3A-~...gg__,_.-=--~-------
                         ' · · rovider: Joel mitner$, DO
                                  ~
                    · Address: 445 Commonwealth Blvd E Ste                          A.
                    ' ~          Martinsville, VA 24112
                    : .,~ Phone: (276)226a2282
                    . ~ DEA#: FS4850459                               NPI: 1659539631
                      ~

                                                  Zanafleu
                                                  Oral Tablet.
                                                  4 Milligram
                                           1-2 TABLETS AT BEDTIME AS NEEDED FOR
                                                          ~PA~MJ:;/PAIN
                        !0
                              Dispense Amount: 60 (Sixty) Tabli;?ts
                '        "'
                        ~:;: .Subs Permitted: ·Yes
                    .~ Refill:                             · 6 (Six) times
                        ,.,
                        0
                                        Pharmacist: Please dispense, propriatt? si;elamounts.

                    i---_,_____~·
                     Joel Smithers, DO
                                       ~·~~-___,_-
                                  State ID:      WV2913 VA 102204264
               ; <
                    0




                                                                                                MS_000027
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 28 of 72 Pageid#:
                                     510



                                                                 •
                                         .       {)

                                                 "
                                                 l>


             1
                                                 "
                                                 :r
                                                                                                  ··scrio.f7 ·
             i                          .        ~
                                               .~
                                        .
                                                 :r
                                                 ·~
                                                                                     48020151130212026578

            II

                                                 ~
                                                                                         November 30, 2015

             !
             i
                                        .             Patient:
                                               ~ Address:
                                                                   Smith, Michelle
                                                                         ..                   .
                                                                                                      Age: 35
             i
             i
             I                      .~ ~d~ls~t,?~~"' ·
                                    .        m

             i
             j                      • ~ Address: 445 Commonwealth Blvd E Ste A
             I                   •          ~
                                            )>                    Martinsville, VA 24112
                                            ~ Phone:              (276)225·2282
             I   j
                                .
                                            m
                                            ~:




                                . 8 DEA#: FS4850459
                                                     NPi: 16596396~1
                                         ~~~~~~~~~~~~~~~~
             II                          ill
                                         "

             l                                                    Neurontin
                                                                 Oral Capsule
             I                                                   100 Milligram

                 !!.,



                            :
                                     ~
                                     ~
                                                          1CAPSULE4 TIMES DAILY FOR 30 DAYS

                                                 Dispense Amount:
                                                                          120 (One hundred twenty)
             I ·l
                                    )>




                                                 Subs Permitted:          Yes
             [  S Refill:                                                3 (Three) times
             I ;1·                                    Phannaeist' Please dispense appropria


                                             Joel Smithers, DO
                   il       :
                            q
                                             State ID:           WV2913 VA0102
                  I.    I   ~
                            i§




                                                                                                                 MS_000028
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 29 of 72 Pageid#:
                                     511
                                                                                                               ------




                                                                         •
          I                                     '=i·
                                                     -~


          i                                          I                                                    ·   · ScricAof7
                                            .
                                                     "
                                                     """
                                                     "'
                                                                                                  4B020151f3021~~98
          \   I
                                            '        ~                                                   Novemb~r 30, ~015
              i                             .        ~


              iI                            '        ;~ --~·----------
                                                     ~         Patieht:      Smith,   Michell~                     Age: 35
                  \
                  \                         !. §_1t~~ ?ztt~.,.
                                                        ~ '2- ·. ·..· <7.. ~C .
                                                               Address: .
                                                               r~~-~~-.~
                   \                        · ~.., ~~-Joel Smithers, DO ·               ·
                      lI                         m
                                            ..·. ~ Address: 445 Commonwealth  .  Bivd E Ste A
                      '                            .     .
                                                         ~                 .


                       \                      .~            Martinsville, VA 24112
                                            · ~ Phone:      (276)226.,.2282 ·
                       \                                 m

                                                · ~··DEA#: FS4850459:                             NPI: 1659639631
                           \                             ~- --'-~-----------------
                                                         rs
                                                         c
                                                      .s:c
                           \;                            m
                                                         i¥i
                                                                             Nortriptyllne HCI
                           I                    '        "'
                                                                             Oral Caps1,1I~
                                                         (/)
                                                         m
                            ~
                                                         ~
                            ~
                                                         ~
                                                         ~
                                                                             25 Milligram ·
                               \                         ~:r                    1 CAPSULE AT BEDTIME.
                                \               ', ~
                                                . ·n
                                i                    .;>;      .


                                !                    ·.~ Dispense Amount: 60 (Sixty) Capsules

                                \ .i:~~::PermiUed:
                                    l                    3
                                                                                        =~:I~)   limes
                                                                    Pharmacist: Please dispense appropriate size/amounts.
                                                         8

                                    \ .i                 §
                                                                   Joel Smithers, DO
                                                         ~· State ID:. WV2913 VA01022
                                                         :r

                                        \            =-°'·-----




                                                                                                                             MS_000029
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 30 of 72 Pageid#:
                                     512



                                                                         •
                                            .   tl':        •
                                                0       .


                                        .
                                                "'
                                            . f;l
                                                ~
                                        •"'     0                                                    · ·   5crirAot7
                                                                                                  48020151130212~809
                                                r<

                                       . E
                                                e                                                      November 30, 2015
                                                ~~~~~~~-'--.,..~--~~---..~-~--~~
                                      . fJ      ~      Patient:·
                                                             .                 Smith, Michelle
                                     . ~ A dress;                                                                Age: JS


                                    .· 1               Provider: joel Smithe s, DQ
                                   : 5 Address: 445 Commonwealtfi Blvd E lte A
                                        'lJ                      .
                                                                                                  7~/~.~ ~
                                     · "'ti                          .      Martinsville, VA 24112
             1                     .·  i. Phone:                          · (276)226·2282

             !; ~ ·~ _o_e_A_#_=_F_s_4_a_so_4_s"'-e____N_P_1_:_1_ss_e_s_J_9s_c._3_1_ __
                               .      ~
             I                        iJl
             I                       m                                    .                  .




             i •~i P
             ii    I JC
                        ~.:7'r~~~.:~:::d:~ Release 12 Hour
                           :                                                  15 Milligram

             i             . 8l
                           .                                    1 TABLET EVERY 12 HOURS FORJO DAYS
                               ·2

             j . ·~                         Dispense Amount:
                                                                                      60 (Shcty) Tablets
             !         '
                         & Subs Permitted:
                               f5'                                                    Yes
                      . ffi Refill:
                                                                                     0 (Zero) times
                      ...·:11
                           z
                               ~                Pharmacist: Please dispense appropriate size/amounts.
                           0

                  .~--.---------,...---~~~~--=-~~
                  · i                 Joel Smithers, DO ·
                  ·        ~         State 10:                           WV2s13 VA0102,,..04264
             I ~----~~~--




                                                                                                                           MS_000030
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 31 of 72 Pageid#:
                                     513


                         '
                         ..
                                   r
                                   m
                                    ~
                                    ~
                                   'U


                                   "'"'              •
                         §~__,.~--,.--,.-'-~~~~~_,___,.-'--~-~--,.__,.--,.~
                     : ~ Patient:   Smith, Michelle
                                                                              ·        ScriAof7
                                                                              48020151130212~965
                                                                                 November 30, 2015


                     . · ~ Address:                                 Age:35
                               0·           -   fl   A

                              8-U'-A-...~~::.._,s~..,ll!::...~~-,8L:!~'--l~~,_._it'....-4-~~~~
                     ·        ~           Provider: Joe Smithers, DO                          •   ~
                     ·        ~ Address:
                              Ji                         445 Commonwealth Blvd E Ste A    I~Joo fS'"
                              ~
                              ZS                         Mil!rtinsville, VA 24112
                          ·°' Phone:                     (276)226·2282
                 '        "'<
                         ~ DEA#: FS4850459         NPI: 1659639631
                ; ?~~--,.--,.__,.__,.__,.__--,.--,.~--,.~--,.~-~--,.--,.--,.~
                                                         OxyCODONE HCI
                                                         Oral Tablet
                                                       10 Milligram
                                          112·1 TABLET EVERY 4 TOG HOURS AS NEEDED




                                                -··---- ----·--·-·--~. -- .




                                                                                                       MS_000031
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 32 of 72 Pageid#:
                                     514


    Form 1.1 Initial Pai                                sessment Tool
        .       .                      1    _//          < '        (t>·l'f·10
    Patient's Name        Ml~c,.. .J>../fi,                                                                  Age   1f

7vl~"7iJ.~'-~~41~~ ~.,:is;'ftl,, .i~~;-..,,,-~=-:r--~__;_--=--
                                  l) :S: 7J:/f"S 12. 2' I ~J<. &.{. ff"?4..
    1. L6CATION: P'tient or nurse mark drawing.
                                                                                                         1


                                                                                                                                fa QR
                                                                                                                              [j(~    Left     Right


                                                                                                                            Right~ M Left        Right
                                                                                                                                                         Left

    2. INTENSITY: Patient rates the pain. Scale used ___                       D_. . .~-~----------------
                                                                                      .
    Present pain:
                     -+
    3. IS THIS PAIN CONSTANT? _
                                    Worst pain gets:
                                                     YES;
                                                      ~
                                                             A
                                                              'f-( 0      Best pain gets:
                                                  NO IF N<?~W_,OFTEN DOES IT OCCUR? J;.,~ Jr
                                                                                            -4
                                                                                                 "J -<f .I'Acceptable level
                                                                                          ·•...,.of.
                                                                             1'~ Ir •t..,.,,; f'~ , ,
                                                                                                                      .....
                                                                                                                            of pain:                £
    4. QUALITY: (For example: ache, deep, sharp, hot, cold, like sensitive s~in, sharp, itchy} r· •
    5. ONSET, DURATION, VARIATIONS, R H Y T H M S : - - - - - - - - - - - - - - - - - - -


    6. MANNER OF EXPRESSING P A I N : - - - - - - - - - - - - - - - - - - - - - -

    .7. WHATREUEVES PAIN? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


    8. WHAT CAUSES OR INCREASES THE PAIN?
                                                                   ----------------------~



    9. EFFECTS OF PAIN: (Note decreased function, decreased quality of life.}

                              ------?J.------------------
    Accompanying symptoms (e.g., nausea}
    Sleep      't-5 A ...Jc~ {u.r8k,. ~ J?•rZ...
    Appmlte _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~-----------------~

    Physical a c t i v i t y - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    Relationship with others (e.g;, i r r i t a b i l i t y ) _ . - - - - - - - - - - - - - - - - - - - - - -
    Emotions (e.g., anger, suicidal, c r y i n g ) - - - - - - - - - - - - - - - - - - - - - - -
    Concentration _ _ _ _ _ _                    ......._----.·-------=-----------------
    ~~~~~~§~_ 86SA~
    11. PLAN: _ _ _ _ _ _ _ _ _ _ _ _ _ ___,,__ __,.._ _ __ , _ - - - - - - - - - - -

    May be duplicated for use In clinical practice. Copyright Pasaro C, McCaffery M, 2008. As appears In Pasero c, Mccaffery M. Pain: AsseSsment and pharmacatog/c
    maf.agement, 2011, Mosby, Inc. Used with permission.



                                                                                                                              MS_000032
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 33 of 72 Pageid#:
                                     515



                                         Ch,klist for Long-Term        Opiol~herapy
    Patient name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                Workup                       Date                            Outcome
    Complete medical history



    Complete physical
    examination

    Assessment of the pain



    Assessment of pain on
    physical and psychological
    function
    Assessment of history of
    substance abuse

    !Assessment of Coexisting
     diseases or conditions

     Documentation on the presence of
     recognized medical indication for
    lthe use of a controlled substance

    Establish goals of
    opioid treatment


    Risks and benefits
    communicated

    Written consent or pain
    agreement (optional, if high risk or
    history of substance abuse)
    Periodic review of goals



    Monitor compliance



    Consultation as necessary for
    additional evaluation and
    treatment
    Accurate and complete records to
    include medical history, physical
    examinations, evaluations,
    consultations, treatment plan
    objectives, informed consent
    treatments, medications, rationale
    for changes in treatment plan,
    agreements with patient, and
    periodic reviews of the treatme11t
    plan

   Reference: Medical Board of California. Department of Consumer Affairs. Guidelines for prescribing controlled
   substances for pain (2007). http://www.mbc.ca.gov/Licensees/Prescribing/Pain_Guidelines.aspx. Accessed May 2014


                                                                                                       C7012·AF-1W



                                                                                            MS_000033
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 34 of 72 Pageid#:
                                     516




                               •
                        Smithers Com:rnunity Heal~care, Pie
                                                                              'i
                                                                              :I
                                                                              \I


             New Patient Intake Form for pa~n mana,ement
         Your completed intake paperwork helps your physician and other P,ioviders get to ~now you and your
         medical history better. We rely on its accuracy and completeness to Pirovide you witljl the best possible
         care. Please inq~ire at o.ur front desk or call (844) 373-7883 if rpu have any qlkestion on how to
         complete any section on this form.                                   :.1
                                                                                I
                                                                               ,I
                                                                               ii
                                                                   •               µ:cam                          ..      ..
                                                                                                     '~. ~ ~:~ ·;.,.·:."" ,,~· ..    .::.~-~~   ··~   ....


                                                                          1()-\~<;;IO
                                                          Primary Care PhysiciaqJ _-v-.1~--~~~~--­
                                                                               ~




                                                                                                ,.....->.
                                                                                               rJ
                                                                                               \1-J
                                                                                              R~
                                                                                                   ,, I

                                                                                                ,rl"\
                                                                                                ~
                                                                                                I    1:
                                                                                                   I , r,_...,,
                                                                                                       f f ~(
                                                                                                    ( \-~l t
                                                                                                  v \ ) 7
                                                                                                     L t               RJght
                                                                                                ~l (J~.1I il'"I""' ·)~
                                                                                                Ir
                                                                                           Right 't:;~ ~ Left
                                                                                                   Le                   Right.


           Onset of Symptoms                         .   _,
         Approximately when did this pain begin?   M __d:_·CJ~l_..-_. ___      _,,-=--------1'k'------:::;;:--

         What caused your current pain episode?    c_..p._r W r e.cJL: AA. ,
         Howdidyourcumntpalnepisodebegin? OGradually              G'Suddenly~ .f.~
         Since your pain began how has it changed? D Improved     ~orsened [I D Stayed the s me
                                                    r,~,_,a.J ~1l8   k  1-:p G
                                                    y~;;.J..'a,n"tJ f~ <D~
                                                    ,r-LJ~-:
                                                        VW"·                        :1
                                                                                      1

                                                                                    :l                                              1 JP n g e
                                                                                    :1
                                                                                    . \

                                                                                    ·.1'
                                                                                      i




                                                                                                MS_000034
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 35 of 72 Pageid#:
                                     517




                                 •                                             •
                                                                               i\

         Check all of the following that describe your pain:                   ~I
         G1'1'1;Aching            !a'1fut/Burning             D Shooting       ! I ~bbing/S arp
                                                                               ii
         D Cramping               D Numbness                  D Spasming       :, I D Throbbing

         D Squeezing              D Tingling/Pins and Needles                  ' \ D Tightness
         When is your pain at its worst?                                        :I
         D Mornings               ODaytime                    D Evenings        :j               D Middle of the night
        .~ays the same
                                                                                ,I
                                                                                 i
         How often does the pain occur?                                         .I
         D Constant               01:hanges in severity but always present      •I

         D Intermittent (comes and goes)                                            .   I
         If pain "O" is no pain and "10" is the worst pain you can imagine, how *iould you rate our pain?
         Right Now                         The Best It Gets                         •,                             I _ _ _ __
                                                                                                     The Worst It Gets,



         Bending Backward                   D
         Bending Forward                    0"                             D             '
                                                                                                                  D
         Changes in Weather                 ~                              D         ,I                           D
         Climbing Stairs                    ~                              D
                                                                                     ;j
                                                                                                                  D
         Coughing/Sneezing                  D                              D            ,\
                                                                                        ,I
                                                                                                                  ~
                                            !2(
         Driving                                                           D
                                                                                         I                        D
         Lifting Objects                    0"                             D                 I                    D
         Looking upward                     0"'                            D
                                                                                        ·1
                                                                                             i                    D
                                                                                         I
         Looking downward                   D                              D            ·I                        0'"
                                                                                                 I
         Rising from seated position        ef                             D
                                                                                        :\
                                                                                                                  D
         Sitting                            ~                              D            ,I
                                                                                                 I
                                                                                                                  D
         Standing                           ~                              D                                      D
         Walking                            ~                              D              I
                                                                                         :I                       D
         What other factors worsen or affect your pain which is not mentioned abov+
                                                                                             I




                                                                                                     I
                                                                                                     I
                                                                                                 :I  i

                                                                                                                         2 I fl   ;i   g   n




                                                                                                              MS_000035
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 36 of 72 Pageid#:
                                     518




                                    •                                              • ,1
                                                                                      l


         Numbness/Tingling
         Weakness in the arm/leg                                D
                                                                                      .\
         Balance Problems                     rzr               0                      I


         Bladder Incontinence                 ~                 D                     ·I
                                                                                          !
                                                                                          '
         Bowel Incontinence                   E:l"'             D
                                                                                          I

         Joint Swelling/Stiffness             o                 ~                     ·I
                                                                                      'i



                                              ~                 D
                                                                                      'i!
         Fevers/chills



         Spine Surgery                                                       0
         Physical Therapy                                                    0                                    D
         Chiropractic Care               D                                   0                                    0
         Psychological Therapy           0                                   D                                    0
         Brace Support                   D                                   D                                    0
         Acupuncture                     D                                   0                                    D
         Hot/Cold Packs                  ef                                  0                                    D
         Massage Therapy                 D                                   0                                    D
         Medications                     D                                   D                                    0
         TENS Unit                       0                                   0                                    [)
         Other


         D Epidural Steroid Injection - (circle all levels that apply)   Cervical/Thoraci~/Lumbar
                                                                                              'I
                                                                                               I
         D Joint Injection - Joint(s)                           ---------'------------
                                                                                                1

         D Medial Branch Blocks/Facet Injections - (circle levels) CervicalJThoracic/:Lumbar
                          '                                         .                         . I



         0 MILD (Minimally Invasive Lumbar Decompression) -
         D Nerve Blocks-Area/Nerve(s)-_____                                                        \          \

         D Radiofrequency Nerve Ablation - (circle levels) -    Cervical/Thoracic/Lum:~I ar                   \
         D Spinal Cord Stimulator -Trial Only/Permanent Implant____                                 1




         D Trigger Point Injections - Where?------------------'-·+-;______,____ _ _ __
         D Vertebroplasty/Kyphoplasty- Level(s) -----··                                        'I
                                                                                               ii
                                                                                                              \
         DOther-____________                                                                        l
         Which of these procedures listed above have helped witJ-. yo'Jr pain? ---'-----~-----­
                                                                                                       i
                                                                                                .!
                                                                                                 I
                                                                                                        !
                                                                                                   ·1
                                                                                                    .!




                                                                                                            MS_000036
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 37 of 72 Pageid#:
                                     519



                                •
          Diagnostic Tests and Imaging                 _    .   .
                                                                               •  ·;
                                                                                   I
                                                                                                      .
         Mark all of the following tests that you have related to your current p~in complaints:l
         ~Rlofthe:              LB Jc /..:p                               Date:    rQf'\ :f_~ I~/
         ~-Rayofthe:                                                      Date::!      f\c?r- d-~\'::,
         D CT Scan of the:                                                 Date: \                \
         DEMG/NCV study of t h e : - - - - - - - - - - -
         OOther Diagnostic T e s t i n g : - - - - - - - - - - -
                                                                          Date:   "'"""'------1-1-
                                                                          Date: _·· - - - - - - + -
         0 I have not had ANY diagnostic tests for my current pain complaint
         Mark the following physicians or specialists you have consulted for y~ur current paiJ problem(s):
         D Acupuncturist                  D Neurosurgeon                   D Psychiatrist/Psychologist
         0 Chiropractor                Arthopedic Surgeon                  0 Rheumatologist
         D Internist                    9'ysical Therapist                 D Neurologist
         OOther _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--'-------+------~




                                                                                                MS_000037
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 38 of 72 Pageid#:
                                     520



                                   •                                         •
                                                                              ''
         Mark the following conditions/ diseases that you have been treated for in the past:


                       General Medical                                 Head/Ears/Eves/Nosel fhroat
           D Cancer - Type                                        D   Headaches
           D Diabetes - Type                                      D   Migraines·
                                                                  D   Head Injury
                                                                  D   Hyperthyroidism
                 {;ardiQvascular lHematolof:ic                    D   Hypothyrpidism
           D Anemia                                               D   Glaucoma.
           D Heart Attack
           D Coronary Artery Disease
           D High Blood Pressure                                             · Respiratory
           D Peripheral Vascular Disease                          D Asthma
           D Stoke/TIA                                            D Bronchiti~/Pneumonia
           D Heart Valve Disorders                                D Emphysem,a/COPD
                                                                              ,.




                        Gastrointestinal                              Musculoskeletal Rheum          c
           D   GERD (Acid Reflux)                                 D   Bursitis
           D   Gastrointestinal Bleeding                          D   Carpal Turinel Syndrome
           D   Stomach Ulcers                                     D   Fibromyalgia
           D   Constipation                                       D   Osteoarthritis
                                                                  D   Osteoporosis
                                                                  D   Rheumatoid Arthritis
                           Urolo&Dcal                                 Chronic Joint Pains
          D    Chronic Kidney Disease
          D    Kidney Stones

                                                                        ~"!!;#~~~
          D    Urinary Incontinence
          D    Dialysis

                                                                                                I
                      Neutopsychological
          D    Multiple Sclerosis
          D    Peripheral Neuropathy
          D    Seizures
          D    Depression
          D    Anxiety
          D    Schizophrenia
          D    Bipolar Disorder




                                                                                           MS_000038
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 39 of 72 Pageid#:
                                     521




         Please listany surgical procedures you have hadflone in. the past including: date:
         1)     ~                     \LB Prr rt\ tiec:. fuK-                                                  Date?        Ppr. () 0 I 'S
         2)                      T,,,b,,,,/ t:y•n4'1                                                           Date?        . ~/2fJD3
         3)                                                                                                    Date? _ _ _ __
         4)                                                                                                    Date? _ _ _ __
                                                                                                               Date? _ _ _ __

         D I have NEVER had any surgical procedures performed.
              Current Medications .     .       .       .   '   ..   ,   ' ..,    .   """   ....   ~   .   .   .   '                . .
                                                                                                                                     -~     .
         Are you currently taking any blood thinners or anti-coagulants?                                                     . DYES

         If YES, which ones? D Aspirin              D Plavix                     D Coumadin                            D Loven ox         D Other _ _ _ __
         Please list all medications you are currently taking including                                        vitamin~. Attach additi Inal sheet if
         required:

                           A;jj.....__ar/#-l-_£=----
         l) _M-edi-ca:........
                                            7
         2) _ _ _ _~,,_~-.,._~----
         3) _ _ _ _      ~~~....,..~---~---
         4) _ _  T-·     ~F-L-',J,4../\~--""-&...:;..._f"_
         5) _ _ _ _ _ _ _ _ _ _ _ __
         6) _ _ _ _ _ _ _ _ _ _ _ __
         7) _ _ _ _ _ _ _ _ _ _ _ __

         8)
         9)
         10)
                     ,<ii! A,,                      f"'a,f'!,f                   di'::_~.?~----+--
                                                                                 ------·


         Please list all past pain medications that you have been on at any point for your                                                curreL pain
         complaints?




                                                                                                                                                        6IPngP



                                                                                                                                            MS_000039
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 40 of 72 Pageid#:
                                     522




         Do you have any drug/medication allergies?                       D Yes
         If so, please list all medications you are allergic to:
                        Medication Name
         1)~~~~~~~~~~~~~~

         2)~~~~~~-~~~~---
         3)~~~~~~~~~~~~~~

         4)_~~~~~~~~~~~~~­

         SJ~~~~~~~~~~~~~~

         Topical Allergies:        o Latex            D Iodine            D Tape              0 IV Contrastl



         Mark all appropriate diagnoses as they pertain to your first degree relatives:
         DArthritis                         ?tancer -       ~2'-~)                  D Diabetes
         0 Headaches/Migraines               D High Blood Pressure                  0 Kidney Problems
         0 Liver Problems                    D Osteoporosis                         0 Rheumatoid arthriti
         OSeizures                           D Stroke
         DOther Medical P r o b l e m s : - - - - - - - - - - - - - - - - - - - - - - · - + - - - - - -
         0 I have no significant faJl1ilY medical history


         Occupation:\S        \/rtJd. ~~rd·             Whenwasthelasttimeyouworked?                  ~r~t(i            ...J   ONl1~«.
         Who is in your current household?    -\-'r'r-t--e_._. ok-..\.dt-t."- .1.--- N-...'-{S 't'.' ( "f      I
         Are there any stairs in your current home?     ~t:::>                             If so how many? _.I_ _ _ _ __
         D Temporary Disability              D Permanent Disability                           0 Retired            D Unemployed
         Are you currently under worker's compensation?                 ~o                   DYes
         Is there an ongoing lawsuit related to your visit today?       )(No                  0 Yes
         Alcohol Use:
         D Social Use              D History of alcoholism               D Current alcoholism
         D Daijy use of alcohol
         To~coUse:

         c:(Current user           0 Former user                         D Never used
         0 Packs per day? __\ _             0 How many years?___                   0 Quit Date: _ __
         IlleJld1)rug Use:
         E3'Denies any illegal drug use     0 Currently uses illegal drugs
         D Formerly used illegal drugs (not currently using)
         Have you ever abused narcotic or prescription medications?                DYes.




                                                                                                            MS_000040
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 41 of 72 Pageid#:
                                     523




         Mark the following symptoms that you currently su er from:
         Constitutional:         D Chills                      ~ Djficuity s~ing
                                 D Night Sweats                r!lFatigue
                                 D Insomnia                    D Low sex drive
                                 D Unexplained Weight Gain                                               D We kness
                                 D Unexplained Weight Loss



        j Eyes:                  D Recent Visual c;hanges


         Ears/Nose/Throat/Neck:             D Dental Problems             D Earaches                     0 Hea ing Problems
                                            D Nosebleeds                  D Sinus problems


         Cardiovascular:         D ChestPain                   D Bleeding Disorder                       D Blodd Clots
                                 D Fainting                    D Palpitations                            D Swe ling in feet
                                -i3 Sb 1+ness gfhr 0 atb during ,1eeJ?:


         Respiratory:            D Cough                       D Wheezing


         Gastrointestinal:       D Constipation                D Acid Reflux                             DAbdoFinaI cramps
                                 D Diarrhea                    D Nausea/Vomiting                         o Hernra

         Musculoskeletal:                                                                                  Joint ~tiffness
                                 0 Joint Swelling                                                        D NecklPain         ·


         Genitourinary/Nephrology:          D Flank Pain                  D Blood in Urine              D PainT Urination
                                            D Decreased Urine Flow/Frequency/Volume


         Neurological:




         Psychiatric:
                              · ~1:1iei8Bl Tflet:tgi4ts      ..CJ Snirklal Plannins.
                               _n Oi@gw.gl:i.ti gf Wiri;;;iiR§ QtkilPs·



        f    uother review of systems negative                                   p{ev1.;.,er
                                                                                             ;          ~_ocC'.
                                                                                                                ~rj". ~.r
                                                                                             .   . ..               •.   BI? a g !'.



                                                                                                            MS_000041
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 42 of 72 Pageid#:
                                     524



                                 •                             SOAPP®-R
                                                                                                                              •
           The following are some questions given to patients who are on or being considered for
           medication for their pain. Please answer each question as honestly as possible. There
           are no right or wrong answers.


                                                                                                                                                ·~<     ?-..~- ~·: -'.,
                                                                                                                                                        .;·   ~       , ,        -
                                                                                                                                                ... '· '. ...:, :. ~: ... .·..




                                                                                                                                                'Xi ~ ::_

                   How often do you have mood swings?
                                                                                                                              0             0                     0

               2. How often have you felt a need for higher doses
                                                                                                                                            /
                   of medication to treat your pain?                                                                          0   0

                                                                                                                                       r                          0




                                                                                                                                       ~
               3. ·How often have you felt impatient with your                                                                0             0                     0
                  doctors?
               4. How often have you felt that things are just too
                  overwhelming that you can't handle them?                                                                    0        0    0                     0


               5. How often is there tension in the home?                                                                     0
                                                                                                                                  /    lo   0                     0

               6. How often have you counted pain pills to see
                   how many are remaining?                                                                                    0   0    0    0                     0


               7. How often have you been concerned that people
                   will judge you for taking pain medication?

               8. How often do you feel bored?
                                                                                                                              0



                                                                                                                              0
                                                                                                                                  0

                                                                                                                                       r    0



                                                                                                                                            0                     0
                                                                                                                                       I
               9. How often have you taken more pain medication
                   than you were supposed to?                                                                                     0

                                                                                                                                       r    0                     0


               10. How often have you worried about being left
                   alone?                                                                                                     0   0    l    0

                                                                                                                                       I
               11. How often have you felt a craving for
                   medication?

               12. How often have others expressed concern over
                                                                                                                                  0

                                                                                                                                       r    0                     0




                    our use of medication?
                                                                                                                                  0
                                                                                                                                       F    0                     0


           ©2009 lnflexxion, Inc. Permission granted solely for use in published format by indiviCiual
                                                                                                                                       1
           practitioners in clinical practice. No other uses or alterations are authorized or permitted by
           copyright holder. Permissions questions: PainEDU@inflexxion.com: The SOAPP®-~ was
           developed with a grant from the National Institutes of Health and an educational grant from Endo
           Pharmaceuticals.
                                              Pa•fnr.JLJ.,.,
                                                   .,., ri i ·
                                                            ..-1.              I•~"' 4
                                              •.µ~,it>i• io.....,   •t-h~   l".'1.to1r ~'~t\:'.;.O:. t (~,.···· .... ~<Jlli




                                                                                                                                      MS_000042
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 43 of 72 Pageid#:
                                     525



                                 •                                            •               . ·::·: f::.':::'
                                                                                                  ....       ·.
                                                                                                                      .:;;:;;/::;;::.·.•
                                                                                                                            ..
                                                                                                                        :-.•\;•   ;,:.•·:   ,·




                                                                                · .: ,·,:,f ~;i ,.},lji:;i~zli~ ~"~I'~·
               13. How often have any of your close friends had a
                   problem with alcohol or drugs?                                       0                         0               0



               14. How often have others told you that you had a                        0             0           0               0
                   bad temper?                                                                         I
               15. How often have you felt consumed by the need
                   to get pain medication?                                              0                         0               0


               16. Haw often have you run out of pain mecjication
                   early?                                                               0                         0               0


               17. How often have others kept you from getting
                   what you deserve?                                        /           0             l           0               0

                                                                                                       I
               18. Haw often, in your lifetime, have you had legal
                   problems or been arrested?                               /           0                         0               0


               19. How often have you attended an AA or NA
                   meeting?                                                             0                         0               0


               20. How often have y·ou been in an argument that
                                                                                                       I
                   was so out of control that someone got hurt?                         0                         0               0


               21. How often have you been sexually abused?
                                                                                                      rI
                                                                                        0
                                                                                                      I           0               0

               22. How often have .others suggested that you have
                   a drug or alcohol problem?                                                          0          0               0

                                                                                                       I
               23. How often have you had to borrow pain
                   medications from your family or friends?                             0
                                                                                                       I          0               0

                                                                                                      r
               24. How often have you been treated for an alcohol
                   or drug problem?                                                     0             1           0               0

                                                                                                       I
           Please include any additional information you wish about the above answers.
           Thank you.                             ·

           ©2009 lnflexxion, Inc. Permission granted solely for use in published format by indivi ual
           practitioners in clinical practice. No other uses or alterations are authorized or permitt d by
           copyright holder. Permissions questions: PainEDU@inflexxion.com. The SOAPP®-~ was
           developed with a grant from the National Institutes of Health and an educational grant from Endo ·
           Pharmaceuticals.




                                                                                                 MS_000043
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 44 of 72
                             526



               m• s~~h~~;~!~%~ri~~~~:~h~:~!~hP.
                    .
                        '·
                             t

                                 ·
                                            Joel A. Smithers, D.O.
                                  DEA#: FS4850459 • LIC #: 0102204264


                                  ..
                                              NPI #: 1659639631
                                                                     ·


                                     445 Commonwealth Blvd East, Ste A
                                           . Martinsville, VA 24112
                                                                               -



                                 Tel: (276) 226·2282 •Fax: (844) 550-7109
                                                                                    'f).. ,-,.-        c::·',r)
                                                                            .DOB ! ·: . ' . . . .V . . d;
                                                                                          -~: l    .    J  ---·~




                                                                                   Date ..     /~· ~:'.~/·/d       a>




                                                              MS_000044
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 45 of 72
                             527                                                                                                                                                                                                ··i

                                                        The Center for Integrative Health                                                                   .
                                                                                                                                                      P.9.
                                                                                                                                                                                                                                   'J


                                               ..... a!.ithers Community Healthcare,                                                                            %. •
                                                                                                                                                                   - •                                                   _ _ _·

                                                         ;_
                                                                                Joel A. Smithers, D.O.
                                                                EA#: FS48504_59 •UC'#: 0102204264
                                                                                                                                                        i· ·
                                                                                                                                                        !it·'-""', .. --·.·- · ·<
                                                                                                                                                                                          .,.. -. :       1
                                                                                                                                                                                                          ~-              -.(
                                                                                                                                                                                                                                   I
                                                                       NPI #. 165963.9631 I                                                              ·'. .          .• /          /.         ,.£~                               I
                                                             2''
                                                                   445 Commonwealth Blvd East, Ste A                                                  ·1 , / '                  c"<       1,/< · -· • •           --          - ·-'




                                  f(A /: ..--                 /·_ r-·--. ~~
                                                                           ~~''!'l!,"W.~ 550-7109;1 7 } 'l c:.
                                                                        1276)
                                                                                     ~;/-i.--- ,'--1-c-:!'\. iloos0·. . "1'·r1'//.  "-{:·)
                                                                                                                                                                                             c        /                   I      I 1




                E Name. · / . . . -. . '-~.                       -----././,.,.~. . .- . . . . ·>. ~....~.                               -~
                                                                                                                                                                                                                                   l
                                                                                                               ·1 ·     ,.,/.  "· . :.-.
                ~                    " " /.'· / _...-1 ...-\:) •7·>    ": II 6.,....,,,(--:--~,    "-----..:::::· 1           - ... 1 ,.., -/ ""'
                                   I / /\,...
               -fl.. Add ress ........                               . .~_                                                                   /t;::o
                                                                 .
                                        ....... _,_,._. .. <"· ...... .<-. . . . -.. ,.) .. \,.,; . . . \\,     _,.. . Date,y'..•/ ·//·
                                                                                                                                      ··.0· .....
                                                                                                                                                                                                                ~
                                                  ,.~-., ·' /            '../_,.-~--                                                                                                          -". .··.
          .a.      -              -·                          \\     "'/                                                                              )"?
          ' ~B ,.·CJ                'J         /',,----'--. '- \, \//                                                                                                                                           ..
          .~ ./- /'\,/ k / .·) .<?·::::..~/:.<-\/ ~<::~\\;{(2---1 {___                                                                                                         ~-     /, )                    -!~--
          .g                ·~- -- / /             l (             //-<:o \ \                     ,.          ! ,!            , __,,,.. __.,/
           g                            , //                    //      .. -.,·,         /"' .....----                                                                                                                             I'
          ~~                                                     t -~,~·-·-· ·-·~::z::..~:!/
          :~ D' . . . 7- ,-:;.:.. ...?-:
                                                                                                                                                                                                          .-----.-
                    ''--.                      '         ,/    i                                                                             / ..                                                                                 I
          i8           )·.     \                        /-i    i'"'· ; . d .. -'•./                                       /                                                                                                      ·i
                                                                   \~"--,,.~/.?                                                 -... __ . . ,,-> / , __... , --- /_.
          !; u::            Labe     fJ ,.i·'
                                    h~,,,. (
                                                    A
                                                   /{../
                                                         ./
                                                                   /
                                                                       '":-"--;--::/,...""?/    ..---;Q .
                                                                          {:.....- .._..- \:.:_~~ ~                   I'
                                                                                                                          -'" _.-;,,: --
                                                                                                                                •
                                                                                                                                           <. ,,,.,   <.....-,.--   c. .,-                        J
                                                                                                                                                                                                 _.
                                                                                                                                                                                                                 -~--1
                                                                                                                                                                                                                                 <_I



          i                        ·"                          .-                          ..              1.;J ,o   f.       ;;;c.•,                                                                          -co·-·-·.
          · Refill                                 times BRN'~B/ ~                                     I          _            d_:·          · .•          .,.,,..---           .            ·\                 ~
                                                                                 f\       \ --·        )/"""          ·-;;---- /            ·'". ""'\ / _ /                     ./
          Ir..· D                                        .                      /// .//
          I,                                             _/        \,....                                                                                                                             I         .,....
                                                                                                              r   ?~,...             "·/'.            L'            .c::<Y            ·t// ~
                            Brand Medically Necessary                                       /                         . >----._,                               -                      // •                     b:
          i:~Dl(voluntary Formulary Permitted                                                          (::_ · __,/                              /,...'.-~) ..-·~J D.O.~
               a:,.., '                                                                           _//
                                                                                                       . . . .~ '_,-·"              Signature of Prescriber
                                        IF NEITHER BOX IS MARKED, A                VOLUN~Y·"FORMULARY                           PRODUCT MUST BE              DISPENSE~                .




                                                                                                                                    MS_000045
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 46 of 72
                             528
                         The Center for Integrative- Health
                     at Smithers Community Healthcare, P.C.
                                 Joel A. Smithers, D.O.            ..---      ,.- • _
                         DEA#: FS4850459 • LIC #: 0102204264 1    -r'--L ,,.---/IC- ~+-
                                    NPI #: 1659639631              r ·    //_(Jc. -Le_
                                                                                 -~-
                                                                        /
                           445 Commonwealth Blvd East, Ste A       t  '    ' c-          •
                                   Martinsville, VA 24112                    '  "' ·    ·
                        Tel: (276) 226-2282 • Fax: (844) 550-7109-<'      / · // <'./ · /c:::-.




                                                                                                  ··-·:_:.


                                                          MS_000046
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 47 of 72
                           ·,
                              529                                          _-,.:


                                                              The Center for Integrative Health
                                                            Mmithers ~ommunity Healthcare, P.~. • J
                                                           .•       DEA #:   F~°:ffo4~~!1 ~f~#:0ci?ci2204254 I ~                                         //            c ; .-'..-·
                                                                           /~      NPi''-1#: 1659639631                            ;·                     /
                                                                      445 CommoniN~alth Blvd East, Ste A                                             ·!        '· /.      '       C ~
                                                                              Martinsville, VA 24112                                    7"                     ' i                 1· ,
                                                                   Tel: (276) 226-2282 'e,Fax: (844) 550-7109                           <{'.. · l                      1•                <r ·
                                                                                                                                              ! . ).                   ' . /                      ·--.; ( }
                                                                                                                                                    -i '
                                                                                                                                                 : ! '       ) ..'..
              eName..                                                                                                               . DOB . . . . · . . . . '::~
          ·. 8
              .;                                                                                                                                         ;.:    /             '     1·             1/ ~
              -g Address.                                                                                                                   Dt    ,,... ,
                                                                                                                                             a,~- : ... t~·                        • • !.
                                                                                                                                                                                              '    l"~
                                                                                                                                                                                                   1
                                                                                                                                                                                                       -·.~.:
              a.
             ~B                                                                                                                                      I                                                   ..
           . f:                           (.)          \
                                                                                                                                            ~
                                                                                                                                                 I               ,/. ..

                                                                                                                                                                          /<_.
                                                                                                                                                                                  · ·   ~r;            ~<D-r----·
                                                                                                                                                                                                         6
              E';
          . a;~       ,,;
                            _,
                                                                                                                                          .,/·




              E (                     '       -
          . ·~         ,/        .:       )       /



           .'ifD                 Label
                                                                       /6)                                                                                                                               0
                     Refilf _ _ _ _ time~JRNF~/                                                            ·· .....   ..___~
                                                                                                                                                                                                         r--
                                                                                                                                                                                                         co
                                                                                                                                                                                                         0
                    D-Brand Medicali;·Necessary                                                                                -... _··~---·-~·-·~·-···----                                              ~
              ~
              >=,           /~                           ... -           ·~.·~ / ) ....·_;'.;__/_'. ·::~'<'
                                                                                    !                       9::
                                                                                                            a:
          ·   ~!SJ Voluntary Formulary ·Permitted -I_/......,.,r~------=-'"----'-----'----D-.-0. ~
              a:,.    '·                                                             /                    Signature of Prescriber
                                                      IF NEITHER BOX IS~ARKED, A y.OLUNTARY FOAMULARY PRODUCT MUST BE DISPENSED




                                                                                                          MS_000047
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 48 of 72
                             530
                                                      The Center for Integrative Health
                                                      mithers Community Healthcare, P.C. •
                                                                Joel A. Smithers, D.O.           ,                                                      ..     - __
                                               •       DEA #: FS4850459 • UC #: 0102204264 .':-,._ , .                                                 / ' -::__ )--"-
                                                                  NPI #: 1659639631               -·
                                                         445 Commonwealth Blvd East, Ste A     (.; / /                                               ~ /--7---f-~ :
                                                                 Martinsville, VA 24112
                                                      Tel: (276) 226-2282 •Fax: (844) 550-7f09
                                                                                                                                  I'




                                                    . ,-f                              /
                                                                                             .---•'

           -   ~                                    ,; (         .··..::~;,..r·   r:. . ./·. ,-..-E'
                                                                                                                 , .)
          . .~         ) .. ··'~I :.     ,/                                                                  ·"--
               -0
               u::
                          Lal'.>el                          ·.
                                     {' /"-· (_{;'_. f..-C'.>' - ~>
                                                                       .           ·
                                                                                           (--< ·'°' ,,{"~•>::,_' /~-- /-;;_-,;;_(-              .~!"'"•· :, "~
                     Refill          .   ,.,..~times ~Rt(~                                 ?j,,, ~:::;....:/:. _//.'._;/_)- ///'~/                                /.:,/~~-;
          .. D           Brand Medically Necessary                                                         ,.//___            /                                          _,   ~
          - ~ ·. /                        .                                                                             /'             /    ' __)<~:~).                       a:.
           · ~ 12l'-Yoluntary Formulary Permitted - - - - ' - - . - r -..-.~
                                                                           .. ;--_---'-~=----"'=----D-.0-. &5
               a: e·                                                                                   .   ,,.,;;-      Signature of Prescnber
                                         IF NEITHER BOX IS _MARKED, A VOLUNTAR?RiiULARY PRODUCT MUST BE                                     DISPEN.~ED



                                                                                                                        MS_000048
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 49 of 72
                             531
                   . • '•:i;."•   :··   ~. u   •




                                                          Joel A. Smithers, D.O. -       •
                                                    WV LIC: 2913 ·VA LIC: 010220464
                                                   PEA:· FS4850459 • NPI #::-165963963.1

                                                                                                  .-;.··.




                                                                                                                              J
                                                                                                                                I

                                                                                                                               l
                                                                                                                               l
                                                                                                                               .•)




                                                                                                                    ,..._
                                                                                                                    0

                                                                                                                -~·.·•'

                                                                                                                    ~-




                                                                                             ~:.. •
                                                                                                               ...
                                                                                                        '.-~-.... '--'°'. ·'"" ••



                                                                            MS_000049
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 50 of 72
                             532
                               . ·                                                                                                 .......




          (.
                                                               •                                               Joel A. Smithers, D.O.
                                                                                             WV UC: 2913 ·VA UC: 010220464
                                                                                       DEA:-FS4850459 • NPI #:::1659639631.
                                                                                           445 Commonwealth Blvd East
                                                                                               Martinsville, VA24U2
                                                                                    Phone: (844) 373-7883 • Fax: {844) 550-7109
                                                                                                                                                                                                                 •




                               ---d'b'~~+.H="f.--f-(;:~~--,,t....,~'-P-:,/-~/~~~.=*~~>.;./'<"''~"--''.f~:.=.lf:-'{, D()B                                                                                                   /   ~.. /Y.:,~ 9Q
                                      -_,_,,.~q--+~,;,-=-<------------A-                                                                                                                                                                q?;G
                                                                                                                                                                             1                                                                         .·:.
                                                                                                                                                                                   _        ..   _c._·_Date / •



          r R01cd~ )0~{£~                                                                                                                                                                                                       01-2.¥~·
                                                                                                                                                                                                                                   ./
                                                                                                                                                                                                                               {j"25~49.

                                                                                                                                                                                                                                 0 5'©-74
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                               ....0 75\00.
                                                                                                                                                                                                                                       . .. . ..
          (C_..;
          :.;}:/)(~rho~·'<
                                  •                               ~·~- (I c/~
                                                                    D                 ., .. ·'·                  .       f)- 7
                                                                                                                                               g_/ •
                                                                                                                                       -r- . ' .·.·                      7>. ' .
                                                                                                                                                                                                                                 010H5Q
                                                                                                                                                                                                                                 O 151.an<l'over
                                                                                                                                                                                                                                 ...        ·\
          ,_.. Y~\Y_J                                                                                                                        r··~

          !._:r·:~         ~· .~:1/ ?(_,)/[ . , -. \)., ".
                                  ..                                                                                                                                                                   -" ·"
          ·.·d ).;: ~;;/..
          r: ~ ~' . . . l! .. / < { -l./1- '..yz;-d-0.'··
                            r· ' './.. \, .... .  > ,- "                                                                               I                                                        ,. /.. ,.<.I .r>.,---,'1"L/
                                                                                                                                                                                                                         ". ,.;. .-;_; .
          ··· . ·:·           I                            .                .                                   . ...                                   ..                          . -~·
          i/"         Refmi-;~~...:..~~....,                                        :•         · ·" ·. ::: ·.. ·                     . · •.                     ....-.. """'.,-~-,..-->....,"'--.-
                                                                                                                                                         -.""'··-                                          .....;,...""--..-.-------.-----'---0-.0-.
                      -...--..:.::_                                             .                                                                                        //                                                                             .,
                                                               _ This prescription.may be filled with a generically eqyiv~lent dJiig'product unless the words '"Brand.                                                                                   ·'
                                                               · ·Medically Necessary" are writteri, in the p·ractitioner's owMhciridwritinQ, on thiS prescription form. ·

                                                                                     Prescription is void 11 more than one (1) prescription is writteri per blank
                                                       .   -
                                                       ~,. '·• <-• .'-.--: ••'• ,/, -'... ~ ••;_..
                                                                                                     .-                            .            -·         .
                                                                                                                                                -•~- _,.;.;w_'-'.O•ft>
                                                                                                                                                                                       .
                                                                                                                                                                         : .• ".-.!~-'••         ---~•"'


                                                                                                                                                                     MS_000050
                                       •,-_• .......                                                      ·- '"• .:,_.:..,' •   • ,,.·"' •'}•                                              •"              <.- .....• ..
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 51 of 72
                             533




                                      MS_000051
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 52 of 72
                             534
                            The Ce~~ertfo~~-ln~grati~~,-'.Health



               00•
                    .
                        at Smithers ~ommu?ltv Heal~'.~care,
                                      Joel A. Smithers, D.O. \ ,,
                                                                        p.-
                             DEA#: FS4850459 •UC#: 0102204264
                                        NPI #: 1659639631
                               445 Commonwealth Blvd East, Ste A
                                       Martinsville, VA 24112
                            Tel: (276) 226•2282 •Fax: (844) 550-71'09




                                                           MS_000052
7-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 53 of 72
                      . -- ..... ,...... --535
                                            . ---·w,-- -· --.-.--···--·.··-"c..•,i P - --·--


                      m.
                                      The Center for (ptegrative Hea_1.,ij
                                  at Smithers Community Healthcar~,\/P..
                                  .            Joel A. Smithers, D.O.'         _..,. "!   -~_   ...._-   .~--



                             '~        DEA #: FS4850459 • UC #: 010220426~ ·
                                                  NPI #: 1659639631
                                         445 Commonwealth Blvd East, Ste A.
                                               /Martinsville, VA 24112         ·
                                      Tel: (276) 226-2282 • Fax: (844) 550-.7-1'09




                                                                      MS_000053
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 54 of 72 Pageid#:
                                     536


  REMS Screening Inc. •
  106 Lockheed Drive
  Beaver, WV 25813
  Ph: 304-894-8721
                                                                    •
        1st_Non-Rx OT (Drug Test) Inconsistency (Unauthorized Licit Substance)

           I understand that it is illegal for me to take controlled substances such as Hydrocodone,
   (Name the unauthorized substance(s) detected in the OT) without the prescription of a physician.
   understand that my physician may discontinue my current treatment if I continue to ingest
   unauthorized controlled substances, because they are unacceptable "red flags" that constitute a
   danger to my health and safety. If I continue to "fail" future drug tests, then my physician may
   begin the titration down or discontinuation of my narcotic medication(s) to ensure my health and
   safety be maintained.




    Client Print Name X             Michelle Smith
                       -~~~~~="'"'-"'"'""'-'=='--=-'==-==-~~~-
                                                                            Date06-21-16


    Signature of Client X   \~·f\J\\~ ~                                     Date06-21-16


    REMS ScreenerX          M      ~                                        Date06-21-16




                                                                               MS_000054
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 55 of 72 Pageid#:
                                     537




Compliance Audit REMS Screening, Inc.
Patient Name: Michelle Smith
                                                            •
                                                    Chart Number:                   Payer:                          Pnmary DOB:
                                                                                                                                  •    10/14/1980

Code: 99408/99409 G0396/G0397 H0049/H0050                             ICD9:
                                                                               ---- Notify:
At age 16 (before pain), did you sleep> 5 hours nightly?     _Y_e_s_ __                      Explain 4 Categortes of Pain Below
Do you gel at least 5 hours sleep in a Bad Night?            ..;.N.;..o_ __                  How many "Down Days" per week?
SLEEP ALERT: Nights each week you don't gel at least 5 hours                                 How many "Bad Days" per week?
              sleep uninterrupted by pain?                   l!.                             How many "Slow Days" per week?
                      1                    Continuous Sleep Ratings                          How many "Good Days" per week?
Sunday
Monday
                     1
                     1
                           .........       6 hrs= O
                                           5 hrs= 1
                                                                                             Sunday
                                                                                             Monday
                                                                                                                ~ ........_
                                                                                                                ~         '\
Tuesday              1                     4 hrs= 2                                          Tuesday            3       /
VVednesday           1                     3 hrs= 3                                          VVednesday         ~ ~

                      i/
Thursday                                   2 hrs= 4                                          Thursday           ~ .........
Frtday                                     1 hr or less= 5                                   Fnday              ~
Saturday               1                                                                     Saturday

                Sleep Disability Each Week                                                         "Bad Day" Average Per Week
            0 = > 5 hrs nightly, 5 = < 1 hr solid                                             1 = Good Day, 2 = Slow, 3 Bad=  4          =
                                                                                                    Down Day, 5 =ER or worse




                                       Status: VVorsening           (No change, improving, worsening)


By signing this document I affirm that I answered all of the above questions honestly. I also understand that if I lied about any of
the questions listed above that I may be charged with an attempt to receive a controlled substance by fraud. I understand that I
am legally obligated to tell the truth to the Smithers Community Health Care, and because of this I have answered all of the above questions truthfully.




                                                                                             I certify the truthfulness of my answers.


                                                                               lx~,d,J-Lt~ ~
Narcotics Auditor                                                                            Patient Signature




                                                                                                                                                     MS_000055
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 56 of 72 Pageid#:
                                     538

      Compliance Audit REMS Ser• • inc.

                              Pre-Screening Audit REMS Screening, Inc.
    Patient Name: Michelle Smith                                       DOB:             10/14/1980
                                                                                                                       •
    96152: Diversion Risk Stratification: Honesty is Vital
   Source: Webster LR, Webster RM. Predicting aberrant behaviors in opioid-treated patients: preliminary validation of the Opioid Risk
   Tool. Pain Med 2005; 6(6):432-442                                                                                    Yes/No         Score




                 1 Is there a history of substance abuse in your family?                                  Alcohol?             No
                                                                                                    Illegal drugs?             No
                                                                                                Other (huffing gas)            No
                  2 Do you have a history of substance abuse?                                             Alcohol?             No
                                                                                                     Illegal drugs?            No
                                                                                               Prescription drugs?             No
                  3 Is your age between 16 and 45?                                                           16-45?           Yes
                4 Were you a victim of preadolescent (childhood) sexual abuse?                        Sex Abuse?              No
                5 Do you have a history of any of the following conditions:                    ADD, OCD, Bipolar,             No
              Risk Level               Medically Recommended Urine Drug                               Depression?
        Score            Risk                      Screen Protocol                                           Total:
         0-3             Low                      2 - 3 UDT Per Year                            Patient Risk Level:
         4-7          Moderate                      4 UDT Per Year                           Drug Screen Protocol: 2 - 3
         B+              High            4Plus1to2 Random UDT Per Year



    Have you had, or do you have suicudal thoughts or tendencies?
    Have you ever snorted or injected any substance?
    Have you taken drugs not Rxed for you?
    Have you ever been tempted to experiment with your meds? (Crush, snort or shoot up)
    Have you ever received addiction help (ANNA)?
    Have you ever been asked to sell or share your medication?
    Do you have friends who tempt you to abuse/misuse narotics?
    Have you ever stolen meds or had any stolen from you?
    Have you ever borrowed any meds from someone?
    Are you currently pregnant?
    Have you ever received treatment at a methadone or suboxone treatment center?
    Track Marks? (Examine Patient)                                                                                                   No




                                                                                                                                     "\
    Have you ever been charged with, or convicted of any criminal offense?
    If ''Yes" detail below:




    By signing this document I affirm that I answered all of the above questions honestly. I also understand that if I lied about any of
    the questions listed above that I may be charged with an attempt to receive a controlled substance by fraud. I understand that I
    am legally obligated to tell the truth to the HOPE Clinic, and because of this I have answered all of the above questions truthfully.



                                                                                                       I certi     truthfulness of my answers.



    Narcotics Auditor
                                   l\-3o-I)                            lx'-'/vl~




                                                                                                                                             MS_000056
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 57 of 72 Pageid#:
                                     539




Compliance Audit
Patient Name: Michelle Smith=::...,
                                      =-
                                                            •
                                      R.E.M.S. Screening Inc. ~
                                                           DOB: 10/1411980
                                                                                                                           •
At age 16 (before pain), did you sleep> 5 hours nightly?        Yes~
Do you get at least 5 hours sleep in a Bad Night?               No
                                                                                      Explain 5 Categories of Pain Below
While Taking Your Current Medications:
SLEEP ALERT: Nights each week you don't get at least 5 hou
               sleep uninterrupted by pain?
                Sleep Disability            Continuous Slee
                                                                     """'
                                                                     s
                                                                                      How many "Down Days" per week?
                                                                                      How many "Bad Days" per week?
                                                                                      How many "Slow Days" per week?
                                                                                      How many "Good Days" per week?
                                                                                                                                               l!.
                                                                                                                                               !-
                                                                                                                                               ;}.-
                                                                                                                                               l!.
Sunday                 1                    6 hrs= O                                  Sunday               ~-........__
Monday                1~                    5 hrs= 1                                  Monday               ~
Tuesday               1                     4 hrs= 2                                  Tuesday              3
Wednesday             1                     3 hrs= 3                                  Wednesday            ~/
Thursday               1                    2 hrs= 4                                  Thursday             Z    -

                       ~/                                                                                  Z /
Friday                                      1 hrorless=S                              Friday
Saturday                                                                              Saturday             Z
                Sleep Disability Each Week                                                 "Bad Day" Average Per Week
            O = > 5 hrs nightly, 5 = < 1 hr solid                                     1 = Good Day, 2 = Slow, 3 = Bad 4=
                                                                                            Down Day, 5 = ER or worse




                               l>'I . I q 11 ·      ,I

                      UDT Inconsistencies: _P_e_n_d_in~g~---                 UDT Action Notated: Pending \


                                                                             Address Changed: No                 ""        (Update in Karee)
                                                                                     I certify the truthfulness of my answers.

                                                                             ,~,~~
Narcotics Auditor                                                                     Patient Signature

   UDT Diversion Risk Stratification:        -~f:V-L_ow...,.·..__(Low= 2 UDT/yr; Moderate= 4 UDT/yr; High= UDT Monthly)
     First Failure:                                    \------
     Second Failure:

  : Third Failure:




                                                                               /




                                                                                                                                                     MS_000057
    Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 58 of 72 Pageid#:
                                         540




    Compliance Audit .B-J=.M.S. Screening Inc.
    Patient Name: Michelle Smith /                         ,
                                                                 •
                                                                DOB: 10/1411980   ~
                                                                                    ._..--
                                                                                                                                •
                                                                     ~
    At age 16 (before pain), did you sleep > 5 hours nightly?
    Do you get at least 5 hours sleep in a Bad Night?
                                                                    ~                      Explain 5 Categories of Pain Below
    While Taking Your Current Medications:                                                 How many "Down Days" per week?                              Q
    SLEEP ALERT: Nights each week you don't get at least 5 hours~                          How many "Bad Days" per week?
                                                                                                                                                       ~­
                 sleep uninterrupted by pain?                  Q                           How many "Slow Days" per week?                              i-
                  Sleep Disabiltty            Continuous Sleep atings                      How many "Good Days" per week?                              Q
    Sunday              1 '-..,_              6 hrs = O                                    Sunday               ;! '-.
'   Monday              1                     5 hrs = 1                                    Monday               ;!
    Tuesday             1                     4 hrs = 2                                    Tuesday
                                                                                                                ;!/
    Wednesday           1                     3 hrs = 3                                    Wednesday            ;!
                        1

                                                                                                                  ~"
    Thursday                                  2 hrs = 4                                    Thursday
·   Friday              1 /                   1 hrorless=5                                 Friday
    Saturday             1 /'                                                              Saturday               ir-
                   Sleep Disability Each Week                                                    "Bad Day" Average Per Week
                O = > 5 hrs nightly, 5 = < 1 hr solid                                      1 = Good Day, 2    =
                                                                                                             Slow, 3 = Bad  4=
                                                                                                  Down Day, 5 = ER or worse




           JL'1~ 1•1 1•1;,1•1 1•1 j                                                   ~§1~§1§1~11~18J
                               ' • • • ' mm·&-~.'..,.~,.~~~'' ·__ ·,,
                              Areyoupregnant:No~ pjt/f.                                   TrackMarks::No       ~                ;

                            BOP Discrepancies:       ~V                             Pill Count Phone# 606-353-9640


                                                    rves--:-----i
                "                                                                 UDT Action Notated: Ives     '-
                         ,,. UDT Inconsistencies:

                                                                                                        ~--""~
     tf) ~·-;_~-/{
                                                                                  Address Changed: No ...,                         (Update in Kareo)
                                                .                                         I certify the truthfulnelli•:(ii my answers.



    Narccilics Audttor                                                            IX~~~e!~~
       UDT D'"""lon Rl•kSlratill-"' :                   ~:\ ~             =2 UDT/yr; Moderate= 4 UDT/yr; High =UDT Monthly)
                                                            ~~~~~,.~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--.



         First Failure:

         Second Failure:

         Third Failure:




                                                                                                                                                           MS_000058
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 59 of 72 Pageid#:
                                     541




Compliance Audit R.E.M.S. Screening Inc.
Patient Name: Michelle Smith
                                                                •
                                                            DOB: 10/14/1980
                                                                                                                            •
At age 16 (before pain), did you sleep > 5 hours nightly?        Yes'\.
Do you get at least 5 hours sleep in a Bad Night?
                                                                 ~                     Explain 5 Categories of Pain Below
While Taking Your Current Medications:                                    \            How many "Down Days" per week?
SLEEP ALERT: Nights each week you don't get at least 5 hour /                          How many "Bad Days" per week?
             sleep uninterrupted by pain?                                              How many "Slow Days" per week?
              Sleep Disability            Continuous Slee                              How many "Good Days" per week?


                        i~"
Sunday                                    6 hrs= O                                     Sunday                  ;},""'
Monday                                    5 hrs= 1                                     Monday                  ;},
Tuesday             1                     4 hrs= 2                                     Tuesday                 3 /
Wednesday                                 3 hrs= 3                                     Wednesday               ;},
Thursday                                  2 hrs =4                                     Thursday                l """..
Friday                                    1 hr or less= 5                              Friday                  l
Saturday                                                                               Saturday

                 Sleep Disability Each Week                                                  "Bad Day'' Average Per Week
            0   => 5 hrs nightly, 5 =< 1 hr solid                                      1   =Good Day, 2 =Slow, 3 =Bad        4   =
                                                                                              Down Day, 5 = ER or worse




                          Are you pregnant:~ , / '                                   Track Marks: No
                                                                                                   --------
                        BOP   Discrepancies:~                                  Pill Count Phone# 606-353-9640

                       UDT Inconsistencies: _Y_e_s_,.....,_ __                                     _ __,..,.,___
                                                                              UDT Action Notated: Yes      ,


                                                     '
                                of last UDT: 5/23/2016      ,                 Address Changed: No                           (Update in Kareo)


    /)                                                  " It_ lx4v\,ciUJ.L
                                                    C-:JI-
                                                                                      I certify the truthfulness of my answers.

                                                                                                                ~
Narcotics Auditor                                   r;                                 Patient Signature

   UDT Diversion Risk Stratification: ~(Low= 2 UDT/yr; Moderate= 4 UDT/yr; High = UDT Monthly)


     First Failure:

     Second Failure:

     Third Failure:




   ~~~~~~/-~_(C~~~~-
                                                                                              y -yl .{//

                                                                                                                                                MS_000059
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 60 of 72 Pageid#:
                                     542



                         •                             •




                                                                 MS_000060
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 61 of 72 Pageid#:
                                     543



     ConfLrmatn.x ..~}
                  Ill




     -LABORATORY-- "\'\ff
                                  .•:i:::::::·.
       Accurate • Rapid • Consistent r·
                                                  •      Laboratory Report                                  •        Laboratory Director Stanley Y. Wu. Ph.D .• NRCC-TC
                                                                                                                     CUA Number 1102047626
                                                                                                                     1770 Cedars Rd., Suite 200
                                                                                                                     Lawrenceville, GA 30045
                                                                                                                     (676) 407-9816 - Fax (678) 407-9619




     Client Information                              Patient Information                                    Sample Information
     Smithers Community Health Care                  Patient Name:       Smith, Michelle"'                  Lab Sample ID:           mith1244-16144
     445 Commonwealth Blvd                           Patient ID:         16-144-032          \              Accession#:              1605260275
     Martinsville, VA24112                           Date of Birth:      10/14/198\                         Specimen Type: Urine                     /
     Requesting Physician I Practitioner:            Male/Female:        Female                             Collected:               05/23/2016
     Smithers, Joel                                                                                         Received:                05/26/2016
                                                                                                            Reported:                05/28/2016

     Medications Prescribed

     Diclofenac, Gabapentin, Nortriptyline, Oxycodone, Zanaflex

     Comments
              Toxicology performance specifications and validations were developed in accordance to industry standards by Confirmatrix
              Laboratory (CU). They are considered a Laboratory Developed test (LDT). LDT's are not approved by the FDA. CU is a
              high complexity lab accredited by COLA in accordance with CUA '88 requirements.

     Test                                                Result                             Quantitation             Outcome                                  Cutoff
     Qualitative Drugs of Abuse with Specimen Validity and Quantitative Reflex
          Amphetamines, Qualitative                         Negative                                                                                 <500 ng/ml
          Barbiturates, Qualitative                         Negative                                                                                 <200 ng/ml
          Benzodiazepines, Qualitative                      Negative                                                                                 <200 ng/ml
          Benzoylecgonine (Cocaine Metabolite),
                                                            Negative                                                                                 <150 ng/ml
          Qualitative
          Buprenorphine,Qualitative                         Negative                                                                                    <5 ng/ml
          Ecstasy (MOMA), Qualitative                       Negative                                                                                 <500 ng/ml
          ETG, Qualitative                                  Negative                                                                                 <500 ng/ml
          Meperidine, Qualitative                           Negative                                                                                 <200 ng/ml
   ~ Methadone,Qualitative                                  Negative                                                                                 <300 ng/ml
        ~ Opiates, Qualitative                              Positive                                                                                 <300 ng/ml
             Opiate screening assay is presumptive positive, unconfirmed. This may be due to the presence of one or more opiate drugs, including their
             metabolites. A positive assay result for opiates may also represent cross-reaction with other drugs. Further testing is required for confirmation
"'-....      and drug identification.
      ""' Oxycodone,Qualitative                             Positive                                                                                 <100 ng/ml
             Oxycodone screening assay is presumptive positive, unconfirmed. This may be due to the presence of oxycodone, oxymorphone, and/or their
             metabolites. A positive assay result for oxycodone may also represent cross-reaction with other drugs. Further testing is required for
             confirmation and drug identification.
          THC, Qualitative                                  Negative                                                                                   <20 ng/ml
          Urine Creatinine                                                                   181                                                   20-300 mg/dl
          Urine pH                                                                           6.6                                                         4.6-8.0
          Urine Specific Gravity                                                             1.027                                                  1.002-1.030
          Urine Oxidants                                    Negative                                                                                   <50 ug/ml

     Test                                                Result                             Quantitation                                                      Cutoff

                                                                                                                                                            50 ng/ml
         iconvulsants and Other Neurologic Meds b                 /MS
' / - aba entin                                          Ne atlve                                                                                        1000 n /ml
/    Illicit Drugs by LC/MS/MS
        6-MAM                                            Negative                                                                                            25 ng/ml
     Opiates/Opioids by LC/MS/MS
        Codeine                                          Negative                                                                                            50   ng/ml
        Morphine                                         Negative                                                                                            50   ng/ml
        Normorphine                                      Negative                                                                                           200   ng/ml
        Hydromorphone                                    Negative                                                                                            50   ng/ml



                                                                                                                                                          Page 1of2




                                                                                                                                 MS_000061
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 62 of 72 Pageid#:
                                     544



             Confirmatri.X~i
             -LA.BORATORY--
                                          ··••••e>o


                Accurate • Rapid • Consistent
                                                  ~W
                                                      _}r
                                                            • Laboratory Report                                 •     Laboratory Director Stanley Y. Wu, Ph.D., NRCC-TC
                                                                                                                      CUA Number 1102047828
                                                                                                                      1770 Cedars Rd., Suite 200
                                                                                                                      Lawrenceville, GA 30045
                                                                                                                      (678) 407-9818 - Fax (678) 407-9819




             Client Information                             Patient Information                                 Sample Information
             Smithers Community Health Care                 Patient Name: Smith, Michelle                       Lab Sample ID:        mith1244-16144
             445 Commonwealth Blvd                          Patient ID:    16-144-032                           Accession #:          1605260275
             Martinsville, VA 24112                         Date of Birth: 10/14/1980                           Specimen Type:        Urine
             Requesting Physician I Practitioner:           Male/Female: Female                                 Collected:            05/23/2016
             Smithers, Joel                                                                                     Received:             05/26/2016
                                                                                                                Reported:             05/28/2016

                                                                                                      itation         Outcome                                Cutoff
               Hydrocodone                                                                                            Inconsistent                   50 ng/ml
                 Detection window 2-4 days.




     "
                 Hydrocodone (Zohydro, ingredient in Norco,



               Dihydrocodeine
                                                                       deine.             G
                                                                  , Vicodin) is a semi-syn etic 1oid narcotic, widely used as an analgesic (often in
                 combination with acetaminophen) and an antitussive. Norhydrocodone, hydromorphone, and dihydrocodeine are metabolites of hydrocodone.
                 Hydr_ocodone may be seen as a minor metabolite
                                                                                             -
                                                                                             73                      Inconsistent                   50 ng/ml
     /           Detection window 2-4 days.
                 Dihydrocodeine is most commonly seen in the urine as a minor metabolite of hydrocodone. It is sometimes prescribed as an antitussive
         \       (Synalgos-DC).                                                                _

                                                                                         /,~
         f
               Norhydrocodone
                 Detection window 2-4 days.
                 Norhydrocodone is a primary metabolite of fi
               O?<}'codone
              / Detection window 2-4 days.
                                                              Positive
                                                                                         ~
                                                                                             >7500
                                                                                                  i                  Inconsistent


                                                                                                                      Consistent
                                                                                                                                                    50 ngfml


                                                                                                                                                    50 ng/ml

                 Oxycodone (Oxycontin, Roxicodone, ingredient in Endocet, Percocet, Tylox) is a semi-synthetic opioid analgesic used (often in combination
                 with acetaminophen or aspirin) to treat moderate to severe pain. Oxycodone metabolizes into noroxycodone and oxymorphone.

               Noroxycodone                                 Positive                         >5000 J                  Consistent                            50 ngfml

 _
               ( Detection window 2-3 days.                                                       7
                 Noroxycodone is,;yrimary metabolite of oxycodone. Its presence indicates recent use ,of oxycodone.

 ~xymorphon<                                                  Positive                        >2500                   Consistent                  50 ng/ml
 /              . Detection windoW..2-4 days.
                  Oxymorphone (Opana) is a potent semi-synthetic opioid analgesic used to treat o erate to severe pain. Oxymorphone is also a metabolite of
                  oxycodone. Its presence indicates recent use of oxymorphone, oxycodone, or both.

               Buprenorphine                                  Negative                                                                                        5 ng/mL
               Norbuprenorphine                               Negative                                                                                       10 ng/mL
               Naloxone                                       Negative                                                                                       10 ng/mL
               Fentanyl                                       Negative                                                                                        2 ng/mL
               Norfentanyl                                    Negative                                                                                        8 ng/mL
               Meperidine                                     Negative                                                                                       50 ng/mL
               Normeperidine                                  Negative                                                                                      100 ng/mL
               Methadone                                      Negative                                                                                      100 ng/mL
               EDDP                                           Negative                                                                                      100 ng/mL
               Naltrexone                                     Negative                                                                                       10 ngfmL
               Propoxyphene                                   Negative                                                                                      100 ng/mL
               Norpropoxyphene                                Negative                                                                                      100 ng/mL
               Sufentanil                                     Negative                                                                                        5 ng/mL
               Tapentadol                                     Negative                                                                                       50 ng/mL
               Nortapentadol                                  Negative                                                                                       50 ng/mL
               Tramadol                                       Negative                                                                                      100 ng/mL
               0-Desmethyltramadol


              ·r+ k--~                          u,~ -           * ~~Y!1417
                                                              Negative




              •f.J- ;,)1~ fte +ut;Jfe:. ~ c)Pi< (2-)IWY ,._~~ tf4f'-'
                                                                                                                .fr--
                                                                                                                                      ,


                                                                                                                                 tllnWf_
                                                                                                                                                            100 ng/mL




               ~ vf?t~ )/c rtt /'"-'""'- k "/ ¥~ :;.- ~~ ..
                                                                            7          /i)       v,       ~ z,1,•           /6                            Page2of2



                                                                                                                                 MS_000062
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 63 of 72 Pageid#:
                                     545



                          •                            •




                                                                 MS_000063
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 64 of 72 Pageid#:
                                     546

                                   -----.




                      j




                          I




         ssJ:J;- 4cp1-1~- zz'l4




                  I




                                                                MS_000064
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 65 of 72 Pageid#:
                                     547




                                           I                                         ; ,
                                           l

      Patient Name: (Fiurt;'   m   \jo,~-e, I /--e_.       __<Lai_.   ~l ~~IY\ }~                                                            (MI)._ __
      Pa:.tim~ddress: cl_q     l.f ~~'-!:o" ~rr,.rc\r\ 1)0] .
      City: _t:, f\SQ olli Cl.-J.                Sta~: ~ l / ~i                      ~~~-:,=-- - - -
                                                                   Zip: _T...i..µ..-11-.....
      Home Phone: C.0 Ol; ..?> i?; 3..- q G-lf o CeltYPagei: L i I     -
      Birthdate: I o-1y- I q~                    As+:.~~ ! l, ex: M <F) '                        1




      Country of Birth: llil-1.-..1------~ col~tiy cf P~rl ts' Birth:V5 A
                         .              1·                        r               !          '.1                 .     --=-.---.~I        , _. ,. ,.--..----
      1m.n•o~lllt !D.d. Ins~,Inform,tion:
                        .                                                            1
                                                                                             1


                                                                                                                     ----+"·------
                                                                                         •                                    \

       Patient Employer: __. _·_1,.._·...,..__________..__ Ccctipat: m:
       Employer Add.ress: _ _.,..._1__,..._.,..__ __,______--1----+--':....·_.....,_ _ _ __,____ _ _ _ __
       City:                     I                                 State:_...._____ _ _ ~ip_ _ _ _ __
       Woi'k phone No:             .I          .       ·                                          I_~----
                                                                                     : J h. _______
   ~ Social Security: 4 <t>1- 19- Z"Z.9 4                        Drlvers 1 icense: LL[_ _ _ _ _                               \ . - I-      -   -   -   -   -




     ~-Y Insurance Carrier: 1'r-_ _ _ _             . _ _ ___,_·-+----+--.'---1,..,.r+l----+-..---..,..,.....---

     Policy #:                  I                                Ori )up #: ' I                 I
              Insurance Adcires~: ......,...__,..._________,.....-1---.__;....'--1-1-1-'-_.,....---+'--------
       P r i•m a r y c


      .ity: ---..,.---f_,..I_ _ __,____,,__,__ _-+-..,-- ~~: 1                                 Zip_,.__ _ _ __
     Primary Insurance Phone ~
                                                                                                                                  1

                                                                              i      I
                                       I                                          :                    I
       In_C..• of E!l\!emnrn 1                              f·_ \
       Name: _ _ _ _ _ _1 _,,__ _ _ _ _Relationsh p: -~-""'"---Phone:.-..;..,,__.----~
       Patient, s Soouse:    I                                    Phone: i ·
       Family :Physician:    !         ··                         Phone:,--+I..,.._.._ _ _,__,._
       Referredby=----~lf--~~~~_..,..~----.,..--+-~+--+--44~..,-~-+i----.----~
                                    l                                                                                             I
       FDLMP (first day of last   ~nstrual period):------+--~..,;..--+-;+----+-\             ---------
       Are you pregnant or tryinglto beoome pregnant?: -..----t---....+--.,...-~-.,..__,__+-1- - - - - -
                                                                                                 'i
                                                                                                 )

                                                                                                   ;
                                       1                                         '
                                       i                                         i
                                                                                                   ~

                                       I                                                         !
                                       I                                                         f          I
                                    I                                        ;                                                        I
                                                                                 ;

                                                                             '                       ~
                                    I                                        ';
                                    l                                                                  '
                                       i                                     '
                                    '                                        i
                                                                                                       ~
                                                                                                       ..
                                                                                                       ..
                                                                             :
                                                                                                       ';
                                                                                                       ;.
                                                                             '                         l'.r
                                                                             i
                                                                                                         ;i
                                                                             ;
                                                                                                       :I
                                                                                         I .I
                                                                             I
                                                                             ;

                                                                             '

                                                                  I          l               ! :I
                                                                  I
                                                                                         I:                                           I
                                                                         ~
                                                                                                             !

                                                                  I          I
       Smithers Community Heatthcare, PC; 445 Commonwealth $Ivd E st.;Ste A;iMaitinsville, VJ.\ 24 l l:?
                                                                                                             I                        I
                                   : ·
                                   '
                                                                  I          :
                                                                             :           I
                                                                                                            '
                                                                                                            . !
                                                                                                                1                     I.

                                                                                                                           MS_000065
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 66 of 72 Pageid#:
                                     548




                                  •                                             •
        I certify that the above information is accurate, complete and true.

        I authorize Smithers Community Healthcare, PC and any associates, assistants, and other health care
        providers it may deem necessary, to treat my condition. I understand that no      warrant~ or guarantee has
        been made of a specific result or cure. I agree to actively participate in my care to max]mize its
        effectiveness.

        I give my consent for Smithers Community Healthcare, PC to retrieve and review my rn dication history.
        I understand that this will become part of my medical record.

        I acknowledge that I have had the opportunity to review Smithers Community Healthca~e, PC Notice of
        Privacy Practices, which is displayed for public inspection at its facility and on its website. This Notice
        describes how my protected health information may be used and disclosed, and how I nhay access my
        health records.

        I authorize the Smithers Community Healthcare, PC to release my Protected Health lnfolmation
        (medical records) in accordance with its Notice of Privacy Practices. This includes, but is not limited to,
        release to my referring physician, primary care physician, and any physician(s) I may be eferred to. I
        also authorize Smithers Community Healthcare, PC to release any information required i obtaining
        procedure authorization or the processing of any insurance claims.

        I understand that Smithers Community Healthcare, PC will not release my Protected Heath Information
        to any other party (including family) without my completing a written "Patient Authoriza ion for Use and
        Disclosure of Protected Health Information" form, available at its facility and by fax.



              ~\~~
        Signed:                        ~           4(




                                                                                                  MS_000066
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 67 of 72 Pageid#:
                                     549



     Agreement for Opioid !ntenance Therapy fer Non-.lcer/Cancer Chronic Pain
                       . agreement 1s
    The purpose of t his             . to give
                                           . you .m101111at1011
                                                      C:     •
                                                                 about the med'1cat1ons
                                                                                   .    you w1'JI be tak' I 1or
                                                                                                            C:    •
                                                                                                                pamml        .
                                                                                                                    management
    and to assure that you and your physician comply with all state and federal regulations concernin the pre.scribing of
    controlled substances. The physician's goal is for you to have the best quality of life possible giv n the reality of your
    clinical condition. A trial of opioid therapy can be considered for moderate to severe pain with tl~e intent of reducing pain
    and increasing function. If you file for disability after becoming our patient, or your attorney seells to submit our
    treatment records as evidence for your disability case, your treatment will be considered a failure,I and our opiate treatment
    of your pain will be discontinued. The success of tl'eatment depends on mutual trust and honestyJin the Physician/Patient
    Relationship and full agreement and understanding of the l'isks and benefits of using opiates to tr al pain.

        1.    You must use only one phy:iician to prescribe i:lnd monitor all opiate medications and adjunct ve analgesics.

        2.    You must use only one ph~rmacy tu obtain all opiate p~escdptions und adjunctive analgesics prescribed by your
              physician. Pharmacy:~-~·-·._~·~,.......,..-,.--·----~ i\dd)·~ss: ___~~----f--·-.,.,..------~--
        3. You should inform your t'hyslcian of all medications you ar~ taking, including herbal remectibs. since opiate
           medications can interact with over-the-counter medications and other prescribed medications) especially cough syrup
           that contains alcohol, codeine, or hydrocodone.

        4·.   You will be seen on a regular basis and given prescriptions for enough medication to last fro appointment to
              appointment, plus usually two to three days extra. This extra medication is not to be used wi hout the explicit
              permission of the p1-escribing physician unless an emergency requires your appointment to b deferred one or two days.
              (You will be charged a new patient fee if you foil to reschedule your appointrmml al least 48 l1ours in advance)

        S.    Pr~scriptions                                                                                         L
                             for pain medicine or any other prescriptions will be done during an office visit during regular office
              hou1·s. No refills of any medications will be don~ during the evening or on weekends. You niust NOT ti:!!! anyone you
              are taking pain medicine and you must NOT tell anyon12 you are receiving pain medicine pre$criptions from our office.

        6. You must bring back all opiate medications und adjunctive medications pre!:;cribed by your pLsic:ian in tha ol'iginal
           bottles when you are called in few u PIH Couul,

        '7.   Yt)U  are respousibl~ fol' keeping your pain ni0uica~il)11inu1l<ifti "~mi i:;ccur~ place, suc!i ttS n locked cabi.net or safe. You
              ure ;;ixpecte<J to protect you1• 1nedicuUons from lm•s 0. 1· thel1. Stolon meQlcatiorn; should b~ r~~orted to th~ polh:e a11d to
              your physician immediately. If your rnedicetic..1n:; ure lost, mi:splacijd, or stolen. your physician will NOT replact.i the
              mecJication and may taper or discontinue the medications.

        8. You may not give or sell your medications to any other person under any circumstances. lf               ylu do, you may endanger
           that person's health, and it is also aga,inst the law.

        9. Any evidence of drug hoarding, including undcstroyed medications prescribed over 30 days go, acquisition of any
           opiate medication or adjunctive analgesia from otho1· physicians (which includes em~rgency ooms), uncontrolled dose
           escalation or ri,?duction, loss of prescriptions, or failure to follow the agreement may result ill!termination of the
           Doctor/patient relationship.

        I0. You will communicate folly to your physician to the best of your L\bil!ty at the initial and all 1ol!ow-up visits your pain
            level a11d functional activity level along with any side effects of the medications. Thi:; infonhation allows          your
            physician to adjust your treatm~nt plan accordingly 1                                                   I
                                                                                                                    I
        11. You agree to obtain all your non-opl:i!.te m~dicutions from      c;i   Family Physician 01· <;in appropri~te medical provider.




                                                                                                                 MS_000067
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 68 of 72 Pageid#:
                                     550


       12. You may not use aJJY illicit sl.nees, such as marijuana, cocaine, heroin, .amphetamiJ. etc. during treatment
           with Dr. Jo~! A. Smitlwrs, p.o. This may result in a change to your treatment plan, including\ safe discontinuation of
           your opiate medications when applicable, or complete termination of the Ooctor/Patient relatirship.

       13. You agree and understand that your physician reserves the right to perform rq.11dom or unannounced pill counts and
           urine drug testing. If requested, you agree to cooperate. You must ~nsure we always have yoJr most current phone
           number and address. If you decide not to follow our instrµctions, you understand that your Obctor may change your
           treatment plan, including safe discontinuation of your opiate m(J:dications when applicable, or/complete termination of
           the Doctor/Patient relationship. Th~ presence ofa non-prescribed drug(s) or illidt drug(s) in Ihe urine can be grounds
           for tennination of the Doctor/Patient relationship.

        14. There are side effects with opiate thernpy, whi(ih may inciude, bµt not exclui;ively, skin rash, on~tipation, sexual
            dysfunctiqn, f51eepiog abnonnallt!es, ~weating, ederna.• sedation. pr the possibility of impa.ired cognitive (mental status)
            and/or motor ability. Qveruse of opiates can caµse decl'eused ri;sp!r&tion (breathing) or death ..'he use of alcoh9l rmd
            opiate rne(ik~ations is cot1tra.i!1dicatecl and prohibited, and Smithet·s Community Healthcare, P C. rc:igularly tests for
            alcohol along with other prohibited substances.

        15,. Physical dependence ang/or tolerance <;ii!!l occur with the use of opiate medications.

            Physi91;1.I dependence means that if the opiate medication is abruptly stopped or not tflken as           d~recti:;d,
                                                                                                                   a withdrawal
            symptom can occur. This is a normai physiological response. Th~ withdrawal syndrome could include, but not
            exclusively, sweating, nervousness, abdominal cramps, dian·hea, goose bumps, ~nd alterationb in one's mood. It should
            be nqted that physical dependenqe does not equal addiction. One cru; be dependent on insulirl to treat diabet~s or
            dependent on prednisone (steroids) to treat asthrno, Qut one is not addicted to the insulin or ptdnisone,

            Addiction is ~primary, chronic n~urobiologica! dis~ase with genetic, psychosoci<ll and envirqnmental factors
            influencing its developm~nt m1d manifostation. His charactel'ized by behavior th~t includes qne or more of the
            following: impaired control ovel' dru13 LISI;), compulsive u:-sc, continued use despite hann, and drnvings. This means the
            drug decreaseis one's quality of lifo. ·        .   .        ·                         .          I
        16. lfyou have a history of~lcohol or drug misuse/addiction, you must notify the physician of sJ~h histc;>ry since the
            treatment with opiates for pain may incrnas~ the possibility pf relapse. A history of addiction lcto~s not, in most
            instances, disqualify one for op)o.\1;i .tre,tt111ent of pa\n, but :;tarting or continuing a. program fml recovery is a must.

        17. You agree to NOT donate blood or plasn1a without gaining permission from your physician.

        18. You agree to allow your physician to contact any healthcare professionai, family member, pHarmacy, legal authority, or
            regulatory agency to obtain or provide inforinntion about your care tw uction;i lj"the physiciarl feels It is necessary.

        19. You    agre~ to a family conference or a conference with a close friend
            necessary.
                                                                                        Of   significant otl;er, if   tt   physician feels it is


        20. You may be dismissed from opiate therapy if you do NOT keep the;           r~quirernenis    of this pain ~are agreement.

    The above agreement has been explained to me by_,            le. 1> 5>.r,~                                         I
                                                                                                             and I agree to Its
    terms so that the phy~ician can provide qu~lity pain mani;igem~nt 1,1sing opiQte therapy to decr~ase my pain and increase
    my function.                             ·                             ·                                      J
    Patient's   Signa~11re °'--1'A-l ~ ~       · Dare I 3 0 - ( )..    ·
    Witness'sSignf.lture_~ .-.·. -.:-~"_pAf?c_____ Daw.Jf-.J~·"'-l-_. .,. .--.~..
                                                                                                                      I

                                                                                                                MS_000068
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 69 of 72 Pageid#:
                                     551




                                    •
      Smithers Community Healthare, PC Patient Contact Form                   •
     PatientName: (Firstl.\'r\~ C)\e,~-e__                (Last)   _stv\ ~                       (Ml)_ __
     Patient~~ss:        dO\q [\.k\f o o l?r'Cl<l'\
     City: ~\~o m•L                                      State: ~                             'L....,.,l.__S-~---
                                                                                 Zip:_lf.._.l....
     Home Phone: Le DlO-' ') 5)-'" 0lo Yu               Cell/P~er~""'--
                                                                    \---~------
     Birthdate:     \Q-1 y--- g 'O                       Age: J?        Sex: M (~
     Country of Birth: _,\._A=~:o.-(>('_ _ _ _ _ _ _ _ _ Country of Parents' Birth:'-=-(J
                                                                                    __~_fl_ _ _ _ __


     Emplovment and Insurance Information:
     Patient Employer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ Occupation:----------
     Employer Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     City: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ State:                      Zip_ _ _ _ __
     Work phone No: 1---4             ,                       En. _ _ _ _  _ _ _ _ _ __
     Social Security: CfOl-1 q-~L/             Drivers License:
     PrimarylnsuranceCani~=------------------------~
                                                                           ------------
     Policy#: _ _ _ _ _ _ _ _ _ _ _ _ _ _ G r o u p # : - - - - - - - - - - - - - -
     Primary Insurance A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - -
     City: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ State:                      Zip,_ _ _ _ __
     Primary Insurance P h o n e # : - - - - - - - - - - - - - - - -
     In Case of Ememeney:
     Name: -----------~Relationship: Phone:_ _ _ _ _ __
     Patient's Spouse:               Phone: _ _ _ _ _ __
     Family Physician:               Phone:_ _ _ _ _ __
     Rererredby=----------------------------~


     FDLMP (first day of last menstrual p e r i o d ) : - - - - - - - - - - - - - - - - - - - -
     Are you pregnant or trying to become p r e g n a n t ? : - - - - - - - - - - - - - - - - - - -




     Smithers Community Healthcare, PC; 445 Commonwealth Blvd East, Ste A; Martinsville, VA 24112


                                                                                          MS_000069
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 70 of 72 Pageid#:
                                     552



    Agreement fol- Opioid Mtntenance Therapy for Non-c!cer/Cancer Chronic Pain

   The purpose of this agreement is to give you information about the medications you will be taking for pain management
   and to assure that you and your physician comply with all state and federal regulations concerning the prescribing of
   controlled substances. The physician's goal is for you to have the best quality of life possible given the reality of your
   clinical condition. A trial of opioid therapy can be considered for moderate to severe pain with the intent of reducing pain
   and increasing function. If you file for disability after becoming our patient, or your attorney seeks to submit our
   treatment records as evidence for your disability case, your treatment will be considered a failure, and our opiate treatment
   of your pain will be discontinued. The success of treatment depends on mutual trust and honesty in the Physician/Patient
   Relationship and full agreement and understanding of the risks and benefits of using opiates to treat pain.

       1. You must use only one physician to prescribe and monitor all opiate medications and adjunctive analgesics.

       2. You must use only one P,!lW"lllliWY. ~ obtain all opiate prescriptions and adjqnctive analgesics prescribed by your
          physician. Phannacy: ·             V1 · 11\ • °'-                  Address:___;_v...:.;;rr-;_5~•..:..h.;.;.~_t;.·- - - - - - - - - -

       3. You should inform your physician of all medications you are taking, including herbal remedies, since opiate
          medications can interact with over-the-counter medications and other prescribed medications, especially cough syrup
          that contains alcohol, codeine, or hydrocodone.

       4. You will be seen on a regular basis and given prescriptions for enough medication to last from appointment to
          appointment, plus usually two to three days extra. This extra medication is not to be used without the explicit
          permission of the prescribing physician unless an emergency requires your appointment to be deferred one or two days.
          (You will be charged a new patient fee if you fail to reschedule your appointment at least 48 hours in advance)

       S. Prescriptions for pain medicine or any other prescriptions will be done during an office visit or during regular office
          hours. No refills of any medications will be done during the evening or on weekends. You must NOT tell anyone you
          are taking pain medicine and you must NOT tell anyone you are receiving pain medicine prescriptions from our office.

       6. You must bring back all opiate medications and adjunctive medications prescribed by your physician in the original
          bottles when you·are called in: for a·Pill·Count.

       7. You are responsible for keeping your pain medication in a safe and secure place, such as a locked cabinet or safe. You
          are expected to protect your medications from loss or theft. Stolen medications should be reported to the police and to
          your physician immediately. If your medications are lost, misplaced, or stolen, your physician will NOT replace the
          medication and may taper or discontinue the medications.

       8. You may not give or sell your medications to any other person under any circumstances. If you do, you may endanger
          that person's health, and it is also against the law.

       9. Any evidence of drug hoarding, including undestroyed medications prescribed over 30 days ago, acquisition of any
          opiate medication or adjunctive analgesia from other physicians (which includes emergency rooms), uncontrolled dose
          escalation or reduction, loss of prescriptions, or failure to follow the agreement may result in termination of the
          Doctor/patient relationship.

       10. You will communicate fully to your physician to the best of your ability at the initial and all follow-up visits your pain
           level and functional activity level along with any side effects of the medications. This information allows your
           physician to adjust your treatment plan accordingly.

       11. You agree to obtain all your non-opiate medications from a Family Physician or an appropriate medical provider.




                                                                                                               MS_000070
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 71 of 72 Pageid#:
                                     553


      12. You may not use any illicit su.ces, such as marijuana, cocaine, heroin, m.amphetamines, etc. during treatment
          with Dr. Joel A. Smithers, D.O. This may result in a change to your treatment plan, including safe discontinuation of
          your opiate medications when applicable, or complete termination of the Doctor/Patient relationship.

      13. You agree and understand that your physician reserves the right to perform random or unannounced pill counts and
          urine drug testing. If requested, you agree to cooperate. You must ensure we always have your most current phone
          number and address. If you decide not to follow our instructions, you understand that your Doctor may change your
          treatment plan, including safe discontinuation of your opiate medications when applicable, or complete termination of
          the Doctor/Patient relationship. The presence of a non-prescribed drug(s) or illicit drug(s) in the urine can be grounds
          for termination of the Doctor/Patient relationship.

       14. There are side effects with opiate therapy, which may include, but not exclusively, skin rash, constipation, sexual
           dysfunction, sleeping abnormalities, sweating, edema, sedation, or the possibility of impaired cognitive (mental status)
           and/or motor ability. Overuse of opiates can cause decreased respiration (breathing) or death. The use of alcohol and
           opiate medications is contraindicated and prohibited, and Smithers Community Healthcare, P.C. regularly tests for
           alcohol along with other prohibited substances.

       15. Physical dependence and/or tolerance can occur with the use of opiate medications.

           Physical dependence means that if the opiate medication is abruptly stopped or not taken as directed, a withdrawal
           symptom can occur. This is a normal physiological response. The withdrawal syndrome could include, but not
           exclusively, sweating, nervousness, abdominal cramps, diarrhea, goose bumps, and alterations in one's mood. It should
           be noted that physical dependence does not equal addiction. One can be dependent on insulin to treat diabetes or
           dependent on prednisone (steroids) to treat asthma, but one is not addicted to the insulin or prednisone.

           Addiction is a primary, chronic neurobiological disease with genetic, psychosocial and environmental factors
           influencing its development and manifestation. It is characterized by behavior that includes one or more of the
           following: impaired control over drug use, compulsive use, continued use despite harm, and cravings. This means the
           drug decreases one's quality of life.

       16. If you have a history of alcohol or drug misuse/addiction, you must notify the physician of such history since the
           treatment with opiates for pain may increase the possibility of relapse. A history of addiction .does not, in most
           instances, disqualify one for opiate treatment of pain, but starting or continuing a program for recovery is a must.

       17. You agree to NOT do• blood or plasma without gaining permission from your physician.

       18. You agree to allow your physician to contact any healthcare professional, family member, pharmacy, legal authority, or
           regulatory agency to obtain or provide information about your care or actions if the physician feels it is necessary.

      19. You agree to a family conference or a conference with a close friend or significant other, ifthe physician feels it is
          necessary.

      20. You may be dismissed from opiate therapy if you do NOT keep the requirements of this pain care agreement.

   The above agreement has been explained to me by                 ~ ,{t,~<J6"                          and I agree to its
   terms so that the physician can provide quality pain management using opiate therapy to decrease my pain and increase
   my function.




                                                                                                       MS_000071
Case 1:17-cr-00027-JPJ-PMS Document 169-2 Filed 04/30/19 Page 72 of 72 Pageid#:
                                     554



                                    •
          Smithers Commun it Healthcare PC Consent for Treatment
                                                                                  •
        I certify that the above information is accurate, complete and true.

        I authorize Smithers Community Healthcare, PC and any associates, assistants, and other health care
        providers it may deem necessary, to treat my condition. I understand that no warranty or guarantee has
        been made of a specific result or cure. I agree to actively participate in my care to maximize its
        effectiveness.

        I give my consent for Smithers Community Healthcare, PC to retrieve and review my medication history.
        I understand that this will become part of my medical record.

        I acknowledge that I have had the opportunity to review Smithers Community Healthcare, PC Notice of
        Privacy Practices, which is displayed for public inspection at its facility and on its website. This Notice
        describes how my protected health information may be used and disclosed, and how I may access my
        -health records.

        I authorize the Smithers Community Healthcare, PC to release my Protected Health Information
        (medical records) in accordance with its Notice of Privacy Practices. This includes, but is not limited to,
        release to my referring physician, primary care physician, and any physician(s) I may be referred to. I
        also authorize Smithers Community Healthcare, PC to release any information required in obtaining
        procedure authorization or the processing of any insurance claims.

        I understand that Smithers Community Healthcare, PC will not release my Protected Health Information
        to any other party (including family) without my completing a written "Patient Authorization for Use and
        Disclosure of Protected Health Information" form, available at its facility and by fax.



                                                                                Date:.---:.::~:::...·._-=c}___\__---1--lt~--




                                                                                                   MS_000072
